EXECUTION COPY


SECOND AMENDED AND RESTATED CREDIT AGREEMENT

dated as of September 8, 2004

among

UNITED AUTO GROUP, INC.,

VARIOUS FINANCIAL INSTITUTIONS

and

DAIMLERCHRYSLER SERVICES NORTH AMERICA LLC,
as Agent

         
SECTION 1.
1.1
1.2
1.3
1.4
SECTION 2.
2.1
2.2
2.3
2.4
2.5
2.6
SECTION 3.
3.1
3.2
SECTION 4.
4.1
4.2
4.3
SECTION 5.
5.1
5.2
5.3
5.4
SECTION 6.
  DEFINITIONS1
Definitions1
Other Interpretive Provisions17
Effective Date18
Domestic Subsidiaries18
COMMITMENTS OF THE LENDERS;
BORROWING AND LETTER OF CREDIT PROCEDURES18
Commitments18
2.1.1Revolving Loan Commitment19
2.1.2L/C Commitment19
Loan Procedures19
Letter of Credit Procedures19
2.3.1L/C Applications19
2.3.2Participations in Letters of Credit20
2.3.3Reimbursement Obligations20
2.3.4Limitation on Obligations of Issuing Lender20
2.3.5Funding by Lenders to Issuing Lender20
Commitments Several21
Certain Conditions21
Extension of Termination Date21
NOTES EVIDENCING LOANS22
Notes22
Recordkeeping22
INTEREST22
Interest Rate22
Interest Payment Dates22
Computation of Interest22
FEES22
Letter of Credit Fee22
Non-Use Fee22
Agent’s Fees23
All Fees23
REDUCTION OR TERMINATION OF THE REVOLVING COMMITMENT AMOUNT AND THE L/C
COMMITMENT AMOUNT;
PREPAYMENTS  































23





  6.1   Voluntary Reduction of Revolving Commitment Amount and the L/C
Commitment Amount; Fee; Termination 23  

                 
6.2
  Voluntary Prepayments
    24  
6.3
  Mandatory Prepayments
    24  
SECTION 7.
  MAKING AND PRORATION OF PAYMENTS; SETOFF; TAXES     24  
7.1
  Making of Payments
    24  
7.2
  Application of Certain Payments
    25  
7.3
  Due Date Extension
    25  
7.4
  Setoff
    25  
7.5
  Proration of Payments
    25  
7.6
  Taxes
    25  
SECTION 8.
  WARRANTIES     26  
8.1
  Organization
    26  
8.2
  Authorization; No Conflict
    26  
8.3
  Validity and Binding Nature
    27  
8.4
  Financial Condition
    27  
8.5
  No Material Adverse Change
    27  
8.6
  Litigation and Contingent Liabilities
    27  
8.7
  Ownership of Properties; Liens
    27  
8.8
  Subsidiaries
    27  
8.9
  Pension Plans
    28  
8.10
  Investment Company Act
    28  
8.11
  Public Utility Holding Company Act
    28  
8.12
  Regulation U
    28  
8.13
  Taxes
    28  
8.14
  Solvency, etc
    29  
8.15
  Environmental Matters
    29  
8.16
  Insurance
    30  
8.17
  Information
    30  
8.18
  Intellectual Property
    30  
8.19
  Burdensome Obligations
    30  
8.20
  Labor Matters
    31  
8.21
  No Default
    31  
8.22
  Senior Debt
    31  
8.23
  Dealer Franchise Agreements; Material Business Relationships
    31  
SECTION 9.
  COVENANTS     31  
9.1
  Reports, Certificates and Other Information
    31  
 
  9.1.1Annual Report     31  
 
  9.1.2Interim Reports     32  
 
  9.1.3Compliance Certificates     32  
 
  9.1.4Reports to the SEC and to Shareholders     33  
 
  9.1.5Notice of Default, Litigation and ERISA Matters     33  
 
  9.1.6Management Reports     34  
 
  9.1.7Subordinated Debt Notices     34  
 
  9.1.8Borrowing Base Certificates     34  
 
  9.1.9Other Information     34  
9.2
  Books, Records and Inspections
    34  
9.3
  Maintenance of Property; Insurance
    35  
9.4
  Compliance with Laws; Payment of Taxes and Liabilities
    35  
9.5
  Maintenance of Existence, etc
    35  
9.6
  Financial Covenants
    36  
 
  9.6.1Current Ratio     36  
 
  9.6.2Fixed Charge Coverage Ratio     36  
 
  9.6.3Ratio of Non-Floorplan Debt to Stockholders’ Equity     36  
 
  9.6.4Funded Debt to EBITDA Ratio     36  
 
  9.6.5Domestic Funded Debt to Domestic EBITDA Ratio     36  
 
  9.6.6Stockholders’ Equity     36  
 
  9.6.7Working Capital     36  
9.7
  Limitations on Debt
    36  
9.8
  Liens
    38  
9.9
  Restricted Payments
    39  
9.10
  Mergers, Consolidations, Sales
    40  
9.11
  Modification of Organizational Documents
    41  
9.12
  Use of Proceeds
    41  
9.13
  Further Assurances
    41  
9.14
  Transactions with Affiliates
    42  
9.15
  Employee Benefit Plans
    42  
9.16
  Environmental Matters
    42  
9.17
  Inconsistent Agreements
    43  
9.18
  Business Activities
    43  
9.19
  Investments
    43  
9.20
  Restriction of Amendments to Certain Documents
    44  
9.21
  Limitation on Floor Plan Amendments
    45  
SECTION 10.
  EFFECTIVENESS; CONDITIONS OF LENDING, ETC     45  
10.1
  Conditions to Effectiveness
    45  
 
  10.1.1Notes     45  
 
  10.1.2Resolutions     45  
 
  10.1.3Consents, etc     45  
 
  10.1.4Incumbency and Signature Certificates     45  
 
  10.1.5Reaffirmation     45  
 
  10.1.6Opinion of Counsel     45  
 
  10.1.7Payment of Interest and Fees     45  
 
  10.1.8Solvency Certificate     46  
 
  10.1.9Closing Certificate     46  
 
  10.1.10 Governing Documents     46  
 
  10.1.11 Borrowing Base Certificate     46  
 
  10.1.12 Intercreditor Agreement     46  
 
  10.1.13 Security Agreement     46  
 
  10.1.14 Other     46  
10.2
  Conditions
    46  
 
  10.2.1Compliance with Warranties, No Default, etc     46  
 
  10.2.2Confirmatory Certificate     46  
SECTION 11.
  EVENTS OF DEFAULT AND THEIR EFFECT     47  
11.1
  Events of Default
    47  
 
  11.1.1Non-Payment of the Loans, etc     47  
 
  11.1.2Non-Payment of Other Debt     47  
 
  11.1.3Other Material Obligations     47  
 
  11.1.4Bankruptcy, Insolvency, etc     47  
 
  11.1.5Non-Compliance with Loan Documents     48  
 
  11.1.6Warranties     48  
 
  11.1.7Pension Plans     48  
 
  11.1.8Judgments     48  
 
  11.1.9Invalidity of Guaranty, etc     48  
 
  11.1.10 Invalidity of Collateral Documents, etc     49  
 
  11.1.11 Invalidity of Subordination Provisions, etc     49  
 
  11.1.12 Change of Control     49  
11.2
  Effect of Event of Default
    49  
SECTION 12.
  THE AGENT     50  
12.1
  Appointment and Authorization
    50  
12.2
  Delegation of Duties
    50  
12.3
  Liability of Agent
    50  
12.4
  Reliance by Agent
    51  
12.5
  Notice of Default
    51  
12.6
  Credit Decision
    51  
12.7
  Indemnification
    52  
12.8
  Agent in Individual Capacity
    52  
12.9
  Successor Agent
    52  
12.10
  Collateral Matters.
    53  
12.11
  Funding Reliance
    53  
SECTION 13.
  GENERAL     54  
13.1
  Waiver; Amendments
    54  
13.2
  Confirmations
    55  
13.3
  Notices
    55  
13.4
  Computations
    55  
13.5
  Regulation U
    56  
13.6
  Costs, Expenses and Taxes
    56  
13.7
  Subsidiary References
    56  
13.8
  Captions
    56  
13.9
  Assignments; Participations
    56  
 
  13.9.1Assignments     56  
 
  13.9.2Participations     58  
13.10
  Governing Law
    58  
13.11
  Counterparts
    58  
13.12
  Successors and Assigns
    58  
13.13
  Indemnification by the Company
    59  
13.14
  Nonliability of Lenders
    59  
13.15
  Forum Selection and Consent to Jurisdiction
    60  
13.16
  Waiver of Jury Trial
    60  
13.17
  Confidentiality
    60  

     
SCHEDULES
SCHEDULE 2.1
SCHEDULE 8.6
SCHEDULE 8.8
SCHEDULE 8.15
SCHEDULE 8.17
SCHEDULE 8.19
SCHEDULE 8.20
SCHEDULE 9.7
SCHEDULE 9.8
SCHEDULE 9.17
SCHEDULE 13.3
EXHIBITS
EXHIBIT A
EXHIBIT B
EXHIBIT C
EXHIBIT D
EXHIBIT E
EXHIBIT F
EXHIBIT G
EXHIBIT H
EXHIBIT I
EXHIBIT J
EXHIBIT K
EXHIBIT L
 
Lenders and Pro Rata Shares
Litigation and Contingent Liabilities
Subsidiaries
Environmental Matters
Insurance
Other Obligations
Labor Matters
Permitted Existing Debt
Permitted Existing Liens
Permitted Restrictions
Addresses for Notices

Form of Note (Section 3.1)
Form of Compliance Certificate (Section 9.1.3)
Guaranty (Section 1.1)
Security Agreement (Section 1.1)
Pledge Agreement (Section 1.1)
Form of Solvency Certificate (Section 10.1.8)
Form of Assignment Agreement (Section 13.9.1)
Form of Reaffirmation of Loan Documents (Section 10.1.5)
Subordination Terms (Section 1.1)
Form of L/C Application (Section 1.1)
Form of Borrowing Base Certificate (Section 9.1.8)
Intercreditor Agreement (Section 1.1)

1

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT dated as of September 8, 2004
(this “Agreement”) is entered into among UNITED AUTO GROUP, INC. (the
“Company”), the financial institutions that are or may from time to time become
parties hereto (together with their respective successors and assigns, the
“Lenders”) and DAIMLERCHRYSLER SERVICES NORTH AMERICA LLC (in its individual
capacity, “DCSNA”), as agent for the Lenders.

WHEREAS, the Company and DCSNA are parties to an Amended and Restated Credit
Agreement, dated as of December 22, 2000 (as amended or otherwise modified from
time to time prior to the date hereof, the “Existing Agreement”);

WHEREAS, the Company and the Lenders desire to amend and restate the Existing
Agreement to decrease the aggregate commitments of the Lenders to $650,000,000
and to make certain other changes as hereinafter set forth; it being the
intention of the Company, the Agent and the Lenders that this Agreement and the
execution and delivery of any substituted promissory notes not effect a novation
of the obligations of the Company and the Lenders under the Existing Agreement
but merely a restatement and, where applicable, substitution of the terms
governing and evidencing such obligations hereafter; and

WHEREAS, the Company and the Lenders have agreed that on the Effective Date (as
defined below) the Existing Agreement shall be amended and restated and the
outstanding loans and letters of credit under the Existing Agreement shall be
deemed to be Loans and Letters of Credit hereunder;

NOW, THEREFORE, in consideration of the mutual agreements herein contained, the
parties hereto agree as follows:

SECTION 1. DEFINITIONS.

1.1 Definitions. When used herein the following terms shall have the following
meanings:

Account Receivable means, with respect to any Person, any right of such Person
to payment for goods sold or leased or for services rendered, whether or not
evidenced by an instrument or chattel paper and whether or not yet earned by
performance.

Acquisition means an acquisition by the Company or any Subsidiary of all or
substantially all the assets of a business unit or a controlling interest in the
Capital Stock or other ownership interests of an Automobile Dealership, whether
through a purchase, merger, consolidation or otherwise.

Acquisition Capital Expenditure means any Capital Expenditure that is comprised
of the purchase price paid to the seller in connection with any Acquisition
permitted under this Agreement.

Acquisition Cost means, as of any date, (x) with respect to any New Motor
Vehicle, the wholesale purchase price charged by the Manufacturer thereof as
reflected in the invoice in respect of such New Motor Vehicle issued by such
Manufacturer to the Company, the applicable Subsidiary or any other licensed
automobile dealer from which such New Motor Vehicle was purchased by the Company
or the applicable Subsidiary less any related deductions set forth on such
invoice, and (y) with respect to any Used Motor Vehicle and/or Auction Motor
Vehicle the price paid by the Company or its applicable Subsidiary to purchase
such Used Motor Vehicle or Auction Motor Vehicle, provided that, in the case of
this clause (y), in the event the Agent reasonably concludes that the
Acquisition Cost of a Used Motor Vehicle or Auction Motor Vehicle exceeds its
fair market value, the Agent may make market value adjustments to the
Acquisition Cost of a Used Motor Vehicle or Auction Motor Vehicle based upon the
latest publication of the N.A.D.A. Official Used Car Guide, as long as such
publication has been released within the past three months and, if not, such
other objective criteria as the Company and the Required Lenders may agree from
time to time.

Affiliate of any Person means (i) any other Person that, directly or indirectly,
controls or is controlled by or is under common control with such Person and
(ii) any officer or director of such Person. A Person shall be deemed to be
“controlled by” any other Person if such Person possesses, directly or
indirectly, power to vote 10% or more of the securities (on a fully diluted
basis) having ordinary voting power for the election of directors or managers or
power to direct or cause the direction of the management and policies of such
Person whether by contract or otherwise.

Agent means DCSNA in its capacity as agent for the Lenders hereunder and any
successor thereto in such capacity.

Agreement — see the Preamble.

Anniversary Date means each anniversary of the Effective Date.

Approved Swap Document – see Section 9.8(i).

Approved Swap Lien – see Section 9.8(i).

Assignee – see Section 13.9.1.

Assignment Agreement — see Section 13.9.1.

Attorney Costs means, with respect to any Person, all reasonable fees and
charges of any counsel to such Person, the reasonable allocable cost of internal
legal services of such Person, all reasonable disbursements of such internal
counsel and all court costs and similar legal expenses.

Auction Motor Vehicles means Motor Vehicles purchased at Manufacturer- or Floor
Plan Financing Provider-sponsored dealer-only closed auctions.

Automobile Dealership means a business that operates a dealership or dealerships
for the retail sales of new and/or used automobiles or trucks and businesses
ancillary to the operation of such dealerships owned or operated by the Company
or its Subsidiaries, including service and parts operations, body shops, the
sale of finance, extended warranty and insurance products (including
after-market items), the financing of the purchase of new and/or used vehicles,
the purchase, sale and servicing of finance contracts for new and/or used
vehicles and other related businesses.

Base LIBO Rate — see definition of “Interest Rate.”

Borrowing Base means, at any time, the sum of the following: (a) an amount equal
to 100% of the sum of (i) all cash on deposit at such time in deposit accounts
of the Company and its Domestic Subsidiaries in which the Agent has a perfected
first priority security interest pursuant to a Control Agreement, (ii) the
amount at such time requested to be funded to the Company and its Domestic
Subsidiaries in respect of retail installment contracts with respect to, and
retail leases of, Motor Vehicles where the underlying contracts and leases have
been submitted in the ordinary course of business to a third party purchaser
that is a financial institution and that is not a Restricted Affiliate for which
purchase the Company and its Domestic Subsidiaries have not yet been paid plus
all other amounts owing at such time to the Company and its Domestic
Subsidiaries from purchasers or lessees of such Motor Vehicles in respect of
such purchases or leases and (iii) the difference between (x) the Acquisition
Cost of that portion of the Inventory of the Company and its Domestic
Subsidiaries that consists of New Motor Vehicles and (y) the aggregate amount of
Floor Plan Financing of the Company and its Domestic Subsidiaries incurred in
connection with such New Motor Vehicles; (b) an amount equal to 65% of the sum
of (i) the amount of all Accounts Receivable of the Company and its Domestic
Subsidiaries that consist of Factory Receivables or Accounts Receivable owing
from customers for service and parts plus (ii) the amount of all Accounts
Receivable of the Company and its Domestic Subsidiaries (to the extent not
otherwise covered by the other clauses of this definition) owing from third
parties that are not Restricted Affiliates in the ordinary course of business;
(c) an amount equal to 50% of the Accounts Receivable of the Company and its
Domestic Subsidiaries consisting of finance reserve owing to the Company and its
Domestic Subsidiaries from financial institutions, not Restricted Affiliates,
that provide loans or other financing to customers of the Company and its
Domestic Subsidiaries in connection with the purchase and/or lease of Motor
Vehicles by such customers, which finance reserve is in the nature of amounts
payable to the Company and its Domestic Subsidiaries; (d) an amount equal to 65%
of the book value of the Inventory of the Company and its Domestic Subsidiaries
that consists of parts and accessories; (e) an amount equal to 80% of the
difference between (i) the Acquisition Cost of that portion of the Inventory of
the Company and its Domestic Subsidiaries that constitutes Used Motor Vehicles
and/or Auction Motor Vehicles (without duplication) and (ii) the aggregate
amount of any Floor Plan Financing of the Company and its Domestic Subsidiaries
incurred in connection with such Used Motor Vehicles and Auction Motor Vehicles;
and (f) an amount equal to 45% of the difference between (i) the book value of
the Equipment of the Company and its Domestic Subsidiaries and (ii) the
aggregate amount of purchase money Debt of the Company and its Domestic
Subsidiaries incurred to finance the purchase price of such Equipment. For
purposes of greater clarity, service loaners and daily rental vehicles shall not
constitute Inventory for the purpose of calculating the Borrowing Base, but
shall constitute Equipment for such purpose.

Borrowing Base Certificate means a certificate in substantially the form set
forth in Exhibit K.

Business Day means any day of the year (other than any Saturday or Sunday) which
is not a day on which commercial banks are authorized or required by law to
close in Detroit, Michigan.

Capital Expenditures means all expenditures for property, plant and equipment
that, in accordance with GAAP, would be required to be capitalized and shown on
the consolidated balance sheet of the Company, but excluding expenditures made
in connection with the replacement, substitution or restoration of assets to the
extent financed (x) from insurance proceeds (or other similar recoveries) paid
on account of the loss of or damage to the assets being replaced or restored or
(y) with awards of compensation arising from the taking by eminent domain or
condemnation of the assets being replaced.

Capital Lease means, with respect to any Person, any lease of (or other
agreement conveying the right to use) any real or personal property by such
Person that, in conformity with GAAP, is accounted for as a capital lease on the
balance sheet of such Person.

Capital Stock of any Person means any and all shares, interests, rights to
purchase, warrants, options, participations or other equivalents of or interests
in (however designated) equity securities of such Person.

Cash Collateralize means to deliver cash collateral to the Agent, to be held as
cash collateral for outstanding Letters of Credit, pursuant to documentation
reasonably satisfactory to the Agent and the Company. Derivatives of such term
have corresponding meanings.

Cash Equivalent Investment means, at any time, (a) any evidence of Debt,
maturing not more than one year after such time, issued or guaranteed by the
United States Government or any agency thereof, (b) commercial paper, maturing
not more than one year from the date of issue, or corporate demand notes, in
each case rated at least A-l by Standard & Poor’s Ratings Group or P-l by
Moody’s Investors Service, Inc., (c) any certificate of deposit (or time
deposits represented by such certificates of deposit) or banker’s acceptance,
maturing not more than one year after such time, or overnight Federal Funds
transactions that are issued or sold by any Lender or its holding company or by
a commercial banking institution that is a member of the Federal Reserve System
and has a combined capital and surplus and undivided profits of not less than
$500,000,000, (d) any repurchase agreement entered into with DCSNA (or with a
commercial banking institution of the stature referred to in clause (c)) which
(i) is secured by a fully perfected security interest in any obligation of the
type described in any of clauses (a) through (c) and (ii) has a market value at
the time such repurchase agreement is entered into of not less than 100% of the
repurchase obligation of DCSNA (or such commercial banking institution)
thereunder, (e) shares of money market mutual funds within the definition of
Rule 2a-7 promulgated by the SEC under the Investment Company Act of 1940 and
(f) other cash equivalent investments approved by the Agent.

CERCLA — see Section 8.15.

Code means the Internal Revenue Code of 1986.

Collateral Documents means the Security Agreement, the Pledge Agreement, each
Control Agreement and any other agreement or instrument pursuant to which the
Company, any Subsidiary or any other Person grants collateral to the Agent for
the benefit of the Lenders to secure the obligations hereunder and under the
other Loan Documents.

Comerica Cash Collateral – means cash collateral provided to Comerica Bank, N.A.
in an aggregate amount up to $4,138,620 in support of certain letters of credit
issued by Comerica Bank, N.A. in favor of Universal Underwriters and Ace
American Insurance (the “Comerica Letters of Credit”).

Comerica Letters of Credit – see the definition of “Comerica Cash Collateral”.

Commitment means, as to any Lender, such Lender’s commitment to make Loans
and/or to issue or participate in Letters of Credit under this Agreement. Each
Lender’s Pro Rata Share of the Revolving Commitment Amount and the L/C
Commitment Amount as in effect on the Effective Date is set forth on
Schedule 2.1.

Company — see the Preamble.

Computation Period means each period of four consecutive Fiscal Quarters ending
on the last day of a Fiscal Quarter; provided that for purposes of the
definition of “Fixed Charge Coverage Ratio” and Section 9.6.2, “Computation
Period” shall mean each of the following periods: (i) with respect to the period
ending September 30, 2004, the Fiscal Quarter ending September 30, 2004;
(ii) with respect to periods ending after October 1, 2004 and before January 1,
2004, the period of two consecutive Fiscal Quarters ending December 31, 2004;
(iii) with respect to periods ending after December 31, 2004 and before April 1,
2005, the period of three consecutive Fiscal Quarters ending March 31, 2005; and
(iv) with respect to all periods ending after March 31, 2005, each period of
four consecutive Fiscal Quarters ending on the last day of a Fiscal Quarter.

Consolidated Current Assets means, at any time, the aggregate amount of all
assets of the Company and its Subsidiaries, as shown on the most recent
consolidated balance sheet of the Company and its Subsidiaries, that would be
classified as current assets (including cash, marketable securities, accounts
receivable, inventory and prepaid expenses) in accordance with GAAP; provided
that, at the election of the Company delivered by completing the appropriate
section of a compliance certificate delivered to the Agent in accordance with
Section 9.1.3 (a “Current Assets Election”), Consolidated Current Assets at any
time while such Current Assets Election remains in effect shall be deemed to
include the Current Assets Commitment Amount at such time.

Consolidated Current Liabilities means, at any time, the aggregate amount of all
liabilities of the Company and its Subsidiaries, as shown on the most recent
consolidated balance sheet of the Company and its Subsidiaries, that would be
classified as current liabilities in accordance with GAAP; provided that if at
any time within one year prior to the Termination Date a Current Assets Election
shall be in effect, Consolidated Current Liabilities shall be deemed to include
the Current Assets Commitment Amount at such time.

Consolidated Net Income means, with respect to the Company and its Subsidiaries
for any period, the net income (or loss) of the Company and its Subsidiaries for
such period, excluding any gains (or losses) from asset sales, any extraordinary
or unusual non-recurring gains (or losses) and any gains (or losses) from
discontinued operations.

Control Agreement means an agreement in form and substance reasonably
satisfactory to the Agent giving the Agent control (within the meaning of
Section 8-106 or 9-104 of the Uniform Commercial Code) over a deposit account or
securities account of the Company or a Domestic Subsidiary.

Controlled Group means all members of a controlled group of corporations and all
members of a controlled group of trades or businesses (whether or not
incorporated) under common control which, together with the Company, are treated
as a single employer under Section 414 of the Code or Section 4001 of ERISA.

Current Assets Commitment Amount means, with respect to any Current Assets
Election, the lesser of (A) an amount equal to the Maximum Availability at the
time of such election and (B) the Specified Current Assets Commitment Amount.

Current Assets Election – see the definition of “Consolidated Current Assets”. A
Current Assets Election shall become effective on the date on which the
compliance certificate electing the same is delivered to the Agent in accordance
with Section 9.1.3 and shall remain in effect until the next compliance
certificate is due under Section 9.1.3.

DCSNA — see the Preamble.

Dealer Franchise Agreements means the dealer franchise agreements entered into
by the Company and its Subsidiaries with various Manufacturers.

Debt of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, whether or not evidenced by bonds, debentures, notes
or similar instruments, (b) all obligations of such Person as lessee under
Capital Leases which have been recorded as liabilities on a balance sheet of
such Person in accordance with GAAP, (c) all obligations of such Person to pay
the deferred purchase price of property or services (excluding trade accounts
payable and accrued expenses in the ordinary course of business), (d) all
indebtedness secured by a Lien on the property of such Person, whether or not
such indebtedness shall have been assumed by such Person, (e) all obligations,
contingent or otherwise, with respect to the face amount of all letters of
credit (whether or not drawn) and banker’s acceptances issued for the account of
such Person (including the Letters of Credit), (f) all Hedging Obligations of
such Person, (g) all Suretyship Liabilities of such Person and (h) except to the
extent the terms of such Debt provide that such Person is not liable thereunder,
all Debt of any partnership of which such Person is a general partner.

Disposal — see the definition of “Release”.

Disqualified Stock means, with respect to any Person, any Capital Stock which by
its terms (or by the terms of any security into which it is convertible or for
which it is exchangeable) or upon the happening of any event (i) matures or is
mandatorily redeemable pursuant to a sinking fund obligation or otherwise or is
redeemable at the option of the holder of such Capital Stock, (ii) is
convertible or exchangeable for Debt or Disqualified Stock at the option of the
holder of such Capital Stock or (iii) is mandatorily redeemable or must be
purchased upon the occurrence of certain events or otherwise, in whole or in
part; in each case on or prior to the 91st day following the Termination Date as
in effect from time to time; provided that any Capital Stock that would not
constitute Disqualified Stock but for provisions thereof giving holders thereof
(or of any security into which it is convertible or for which it is
exchangeable) the right to require such Person to purchase or redeem such
Capital Stock (or such security into which it is convertible or for which it is
exchangeable) upon the occurrence of a “change of control” occurring prior to
the 91st day following the Termination Date shall not constitute Disqualified
Stock if (i) the “change of control” provisions applicable to such Capital Stock
(and all such securities into which it is convertible or for which it is
exchangeable) are not more favorable to the holders of such Capital Stock (and
all such securities into which it is convertible or for which it is
exchangeable) than the terms applicable to the obligations hereunder and under
the other Loan Documents and (ii) any such requirement only becomes operative
after compliance with such terms applicable to, and is subordinated (on terms
satisfactory to the Required Lenders) to, the obligations of the Company
hereunder, including the acceleration (and payment in full in cash) of the
obligations hereunder and under the other Loan Documents upon any Change of
Control.

Dollar and the sign “$” mean lawful money of the United States of America.

Dollar Equivalent means, at any time, with respect to any amount denominated in
any currency other than Dollars, the equivalent amount thereof in Dollars at the
spot rate for the purchase of Dollars with such other currency as published in
the “Exchange Rates” table in The Wall Street Journal (Midwest edition) at the
time such equivalent amount is determined (or, if such currency is not listed in
such table, as determined by the Agent).

Domestic Blue Sky Value means, at any time, the aggregate value of the items
classified as “Goodwill” and “Franchise Value” of the Company attributable to
the Domestic Subsidiaries, as shown on a consolidated balance sheet of the
Company and its Domestic Subsidiaries at such time.

Domestic Funded Debt means all Debt of the Company and its Domestic
Subsidiaries, determined on a combined basis, excluding (i) contingent
obligations in respect of Suretyship Liabilities (except to the extent
constituting Suretyship Liabilities in respect of Debt of a Person other than
the Company or any Domestic Subsidiary), (ii) Hedging Obligations and (iii) Debt
of the Company to Domestic Subsidiaries and Debt of Domestic Subsidiaries to the
Company or to other Domestic Subsidiaries; provided, that, for purposes of this
definition, if the Company has made a Current Assets Election, Domestic Funded
Debt at any time while such Current Assets Election remains in effect shall be
deemed to include the Current Assets Commitment Amount at such time.

Domestic Funded Debt to Domestic EBITDA Ratio means, as of the last day of any
Fiscal Quarter, the ratio of (i) Domestic Funded Debt as of such day (minus Debt
under Floor Plan Financings of Domestic Subsidiaries and Subordinated Debt of
the Company and its Domestic Subsidiaries) to (ii) EBITDA of the Company
attributable to its Domestic Subsidiaries for the Computation Period ending on
such day. If the Company or any Domestic Subsidiary makes any Acquisition (other
than a Foreign Acquisition) during any Computation Period, EBITDA attributable
to the Domestic Subsidiaries for such Computation Period will be determined on a
pro forma basis as if such Acquisition were made, and all Debt incurred or
assumed in connection therewith was incurred or assumed on the first day
thereof, provided that any pro forma adjustment related to cost savings or other
synergies is reasonably acceptable to the Required Lenders.

Domestic Subsidiary means any Subsidiary of the Company or another Subsidiary
that is incorporated or organized in the United States or in any State thereof
(excluding U.S. territories).

EBITDA means, for any period, Consolidated Net Income for such period plus, to
the extent deducted in determining such Consolidated Net Income, Interest
Expense, income tax expense, depreciation and amortization, minority interest
and franchise taxes for such period.

EBITDAR means, for any period, EBITDA for such period plus, to the extent
deducted in determining Consolidated Net Income for such period, Rental Expense
for such period.

Effective Date means October 1, 2004.

Environmental Claims means all claims, however asserted, by any governmental,
regulatory or judicial authority or other Person alleging potential liability or
responsibility for violation of any Environmental Law, or for release or injury
to the environment.

Environmental Laws means all present or future federal, state or local laws,
statutes, common law duties, rules, regulations, ordinances and codes, together
with all administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any governmental authority,
in each case relating to Environmental Matters.

Environmental Matters means any matter arising out of or relating to health and
safety, or pollution or protection of the environment or workplace, including
any of the foregoing relating to the presence, use, production, generation,
handling, transport, treatment, storage, disposal, distribution, discharge,
release, control or cleanup of any Hazardous Substance.

Equipment has the meaning assigned thereto in the Uniform Commercial Code.

ERISA means the Employee Retirement Income Security Act of 1974.

Event of Default means any of the events described in Section 11.1.

Existing Agreement — see the recitals.

Existing Letters of Credit means a letter of credit issued under the Existing
Agreement which is outstanding on the Effective Date and shall include the
guaranty dated as of December 20, 2001 executed by the Issuing Lender in favor
of Bank One, Michigan to guarantee the full payment of reimbursement obligations
of the Company under a letter of credit issued by Bank One, Michigan for the
account of the Company in the current amount of $500,000.

Extension Notice – see Section 2.6.

Factory Receivables of any Person means all of such Person’s rights to receive
payment, credit and other compensation (including incentive payments, stock
rebates, allowances and additional “factory credits”) from any Manufacturer.

Federal Funds Rate means, for any day, the rate set forth in the weekly
statistical release designated as H.15(519), or any successor publication,
published by the Federal Reserve Bank of New York (including any such successor
publication, “H.15(519)”) on the preceding Business Day opposite the caption
“Federal Funds (Effective)”; or, if for any relevant day such rate is not so
published on any such preceding Business Day, the rate for such day will be the
arithmetic mean as determined by the Agent of the rates for the last transaction
in overnight Federal funds arranged prior to 9:00 A.M. (New York City time) on
that day by each of three leading brokers of Federal funds transactions in New
York City selected by the Agent.

Financed Capital Expenditures means any Capital Expenditure that is financed
(other than with the proceeds of a Loan hereunder) by a Person other than the
Company and its Subsidiaries (x) in the case of a Capital Expenditure to
purchase, construct or improve real property or leasehold improvements thereon,
within 270 days of the making thereof (or, if a committed credit facility is put
in place to so finance such Capital Expenditure within 270 days of the making
thereof, within 450 days of the making thereof) or (y) in the case of any other
Capital Expenditure, within 60 days of the making thereof.

Fiscal Quarter means a fiscal quarter of a Fiscal Year.

Fiscal Year means the fiscal year of the Company and its Subsidiaries, which
period shall be the 12-month period ending on December 31 of each year.
References to a Fiscal Year with a number corresponding to any calendar year
(e.g., “Fiscal Year 2004”) refer to the Fiscal Year ending on December 31 of
such calendar year.

Fixed Charge Coverage Ratio means, for any Computation Period, the ratio of
(a) the total for such period of EBITDAR minus Capital Expenditures (other than,
without duplication, Acquisition Capital Expenditures and Financed Capital
Expenditures) to (b) the sum of (i) Interest Expense for such period to the
extent paid in cash plus (ii) Rental Expense for such period plus (iii) income
tax expense for such period of the Company and its Subsidiaries to the extent
paid in cash plus (iv) scheduled payments of principal of Debt for such period
for the Company and its Subsidiaries.

Floor Plan Financing means a financing undertaken by the Company or any
Subsidiary all of the proceeds of which are used to purchase Motor Vehicles to
be sold in the ordinary course of business of the Company and its Subsidiaries.

Floor Plan Financing Provider means each provider of Floor Plan Financing to the
Company and its Subsidiaries.

Foreign Acquisition means an acquisition of all or any substantial portion of
the assets of a business unit of a Foreign Person or all or any substantial
portion of the Capital Stock or other ownership interests of a Foreign Person,
whether through a purchase, merger, consolidation or otherwise. For purposes of
covenant compliance, the amount of any payment of consideration for a Foreign
Acquisition made in a currency other than Dollars shall be calculated at the
Dollar Equivalent thereof as of the date such payment is made, and shall not be
recalculated thereafter to reflect fluctuations in currency values.

Foreign Amount means, at any time, $150,000,000, provided that (i) such amount
shall be increased by an amount equal to the net cash proceeds of any offering
of Capital Stock (other than Disqualified Stock) or Subordinated Debt (other
than Refinancing Debt in respect of Debt in effect at the Effective Date and
Seller Subordinated Debt) received by the Company after the Effective Date to
the extent such proceeds have not been used for any purpose except for the
purpose of temporarily reducing the Revolving Outstandings and (ii) if the
Revolving Outstandings exceed the Cap on any date, then the Foreign Amount shall
be reduced by the amount of such excess (for purposes of calculating the amount
of any reduction in this clause (ii), if the Revolving Outstandings exceed the
Cap at any time and are subsequently paid down, the amount of such paydown shall
not replenish the reduced amount (unless attributable to an increase described
in clause (i)). For example (assuming the Cap is $450,000,000 and no offering
described in clause (i) above has occurred after the Effective Date), if an
advance causes the Revolving Outstandings to equal $470,000,000, repayments are
made down to $460,000,000, advances are made to $490,000,000, repayments are
made to $400,000,000, advances are made to $490,000,000, repayments are made to
$470,000,000 and advances are made to $490,000,000, then the Foreign Amount
would be $110,000,000 ($150,000,000 minus $40,000,000, the maximum amount by
which the Revolving Outstandings exceeded the Cap). When used herein, “Cap”
means, at any time, $450,000,000 less the amount of all reductions to the
Revolving Commitment Amount effected prior to such time.

Foreign Employee Benefit Plan means any employee benefit plan as defined in
Section 3(3) of ERISA which is maintained or contributed to for the benefit of
the employees of the Company, any of its Subsidiaries or any other member of its
Controlled Group and is not covered by ERISA pursuant to ERISA Section 4(b)(4).

Foreign Investment means any Investment in a Foreign Person.

Foreign Person means any Person that is incorporated or organized outside the
United States or any State thereof (it being understood and agreed that any
Person that is incorporated or organized in any U.S. territory shall be deemed
to be a Foreign Person), including any Foreign Subsidiary.

Foreign Subsidiary, of any Person, means any Subsidiary of such Person that is a
Foreign Person. Unless the context otherwise requires, each reference to Foreign
Subsidiaries shall be a reference to Foreign Subsidiaries of the Company or its
Subsidiaries.

FRB means the Board of Governors of the Federal Reserve System or any successor
thereto.

Funded Debt means all Debt of the Company and its Subsidiaries, determined on a
consolidated basis, excluding (i) contingent obligations in respect of
Suretyship Liabilities (except to the extent constituting Suretyship Liabilities
in respect of Debt of a Person other than the Company or any Subsidiary),
(ii) Hedging Obligations and (iii) Debt of the Company to Subsidiaries and Debt
of Subsidiaries to the Company or to other Subsidiaries; provided that, for
purposes of this definition, if the Company has made a Current Assets Election,
Funded Debt at any time while such Current Assets Election remains in effect
shall be deemed to include the Current Assets Commitment Amount at such time.

Funded Debt to EBITDA Ratio means, as of the last day of any Fiscal Quarter, the
ratio of (i) Funded Debt as of such day (minus Debt under Floor Plan Financings
and Subordinated Debt) to (ii) EBITDA for the Computation Period ending on such
day. If the Company or any Subsidiary makes any Acquisition during any
Computation Period, EBITDA for such Computation Period will be determined on a
pro forma basis as if such Acquisition were made, and all Debt incurred or
assumed in connection therewith was incurred or assumed on the first day
thereof, provided that any pro forma adjustment related to cost savings or other
synergies is reasonably acceptable to the Required Lenders.

GAAP means generally accepted accounting principles set forth from time to time
in the opinions and pronouncements of the Accounting Principles Board and the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or organizations
with similar functions of comparable stature and authority within the U.S.
accounting profession), which are applicable to the circumstances as of the date
of determination.

Guaranty means the Guaranty dated as of October 8, 1999, executed by certain
Subsidiaries of the Company, a copy of which is attached as Exhibit C.

Hazardous Substances — see Section 8.15.

Hedging Agreement means any interest rate, currency or commodity swap agreement,
cap agreement or collar agreement, and any other agreement or arrangement
designed to protect a Person against fluctuations in interest rates, currency
exchange rates or commodity prices.

Hedging Obligation means, with respect to any Person, any liability of such
Person under any Hedging Agreement.

Indemnified Liabilities — see Section 13.13.

Intercreditor Agreement means the Amended and Restated Intercreditor Agreement,
dated as of September 8, 2004, among DCSNA and the other Floor Plan Financing
Providers party thereto, a copy of which is attached hereto as Exhibit L.

Interest Expense means for any period the consolidated interest expense of the
Company and its Subsidiaries for such period (including all imputed interest on
Capital Leases).

Interest Rate means, for each day, a rate per annum equal to the sum of (a)
(i) in the case of any day from and including the first day of each calendar
month through and including the 15th day of such calendar month, the LIBO Rate
for the first day of such calendar month and (ii) in the case of any day from
and including the 16th day of each calendar month through and including the last
day of such calendar month, the LIBO Rate for the 16th day of such calendar
month (the rate set forth in this clause (a) being the “Base LIBO Rate”) plus
(b)(i) for the amount of Revolving Loans that is less than or equal to the
Borrowing Base, a margin of two and six-tenths percent (2.60%) per annum,
(ii) for the amount of Revolving Loans that exceeds the Borrowing Base by less
than $100,000,000, a margin of three and one-quarter percent (3.25%) per annum
and (iii) for the amount of Revolving Loans that exceeds the Borrowing Base by
an amount equal to or more than $100,000,000, a margin of three and
three-quarters percent (3.75%) per annum (with the determination of such
Borrowing Base to be effective as of the first day of the calendar month during
which the applicable Borrowing Base Certificate is delivered). Notwithstanding
the foregoing, at any time an Event of Default exists, the applicable margin
shall be increased by two percent (2.00%) per annum. For purposes of this
definition, “LIBO Rate” means, for each date of calculation, (1) the rate of
interest (rounded upwards, if necessary, to the next 1/16th of 1%) published in
The Wall Street Journal (Midwest Edition) on such day (or the immediately
preceding Business Day, if such date is not a Business Day) in its “Money Rates”
column as the one-month London Interbank Offered Rate for Dollar-denominated
deposits (if The Wall Street Journal ceases to publish such a rate or
substantially changes the methodology used to determine such rate, then the rate
shall be the rate of interest (rounded upwards, if necessary, to the next 1/16th
of 1%) published by Reuters Monitor Rates Service on such day (or the
immediately preceding Business Day, if such date is not a Business Day) as the
one-month London Interbank Offered Rate for Dollar-denominated deposits or
(2) if such rate is not published or available, such rate as shall be otherwise
independently determined by the Agent on a basis substantially similar to the
methodology used by The Wall Street Journal on the date of this Agreement.

Inventory has the meaning assigned thereto in the Uniform Commercial Code.

Investment means, relative to any Person, any investment in another Person,
whether by acquisition of any debt or equity security, by making any loan or
advance or by becoming obligated with respect to a Suretyship Liability in
respect of obligations of such other Person (other than travel and similar
advances to employees in the ordinary course of business). For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested (with respect to Investments made in currencies other than Dollars,
calculated at the Dollar Equivalent thereof as of the date such Investment is
made, without any recalculation thereafter to reflect fluctuations in currency
values), without adjustment for subsequent increases or decreases in the value
of such Investment.

Issuing Lender means DCSNA in its capacity as the issuer of Letters of Credit
and its successors and assigns in such capacity.

L/C Application means, with respect to any request for the issuance of a Letter
of Credit, a letter of credit application in the form of Exhibit J.

L/C Commitment Amount – see Section 2.1.2.

Lender — see the Preamble. References to the “Lenders” shall include the Issuing
Lender; for purposes of clarification only, to the extent that DCSNA (or any
successor Issuing Lender) may have any rights or obligations in addition to
those of the other Lenders due to its status as Issuing Lender, its status as
such will be specifically referenced.

Lender Party — see Section 13.13.

Letter of Credit — see Section 2.1.2. The term “Letter of Credit” includes each
Existing Letter of Credit.

Letter of Credit Fee — see Section 5.1.

Liabilities has the meaning assigned thereto in the Security Agreement.

LIBO Rate — see definition of “Interest Rate.”

Lien means, with respect to any Person, any interest granted by such Person in
any real or personal property, asset or other right owned or being purchased or
acquired by such Person which secures payment or performance of any obligation
and shall include any mortgage, lien, encumbrance, charge or other security
interest of any kind, whether arising by contract, as a matter of law, by
judicial process or otherwise.

Loan Documents means this Agreement, the Notes, the Guaranty, the Letters of
Credit and the Collateral Documents.

Loan Party means the Company and each Subsidiary party to any Loan Document.

Loans means Revolving Loans.

Manufacturer means the manufacturer or distributor of a New Motor Vehicle.

Margin Stock means any “margin stock” as defined in Regulation U.

Material Adverse Effect means (a) a material adverse change in, or a material
adverse effect upon, the financial condition, operations, assets, business,
properties or prospects of the Company and its Subsidiaries taken as a whole,
(b) a material impairment of the ability of the Company or any Subsidiary to
perform any of its obligations under any Loan Document or (c) a material adverse
effect upon any substantial portion of the collateral under the Collateral
Documents or upon the legality, validity, binding effect or enforceability
against the Company or any Subsidiary of any Loan Document.

Maximum Availability means, at any time, (a) the Borrowing Base plus the lesser
of (x) $300,000,000 and (y) 35% of the Domestic Blue Sky Value at such time
minus (b) the Revolving Outstandings at such time.

Motor Vehicle means an automobile, truck, van or other motor vehicle, including
New Motor Vehicles, Used Motor Vehicles and Auction Motor Vehicles, that
constitutes Inventory of the Company and its Subsidiaries, excluding any motor
vehicle not held for sale or lease.

Multiemployer Pension Plan means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which the Company or any member of the Controlled Group
may have any liability.

New Motor Vehicle means any Motor Vehicle purchased by the Company or any of its
Subsidiaries directly from the Manufacturer of such Motor Vehicle or from
another licensed automobile dealer that has not been previously owned by any
other Person.

Non-Use Fee – see Section 5.2.

Note — see Section 3.1.

Operating Lease means any lease of (or other agreement conveying the right to
use) any property by the Company or any Subsidiary, as lessee, other than any
Capital Lease.

PBGC means the Pension Benefit Guaranty Corporation and any entity succeeding to
any or all of its functions under ERISA.

Pension Plan means a “pension plan”, as such term is defined in Section 3(2) of
ERISA, which is subject to Title IV of ERISA (other than a Multiemployer Pension
Plan), and to which the Company or any member of the Controlled Group may have
any liability, including any liability by reason of having been a substantial
employer within the meaning of Section 4063 of ERISA at any time during the
preceding five years, or by reason of being deemed to be a contributing sponsor
under Section 4069 of ERISA.

Permitted Restrictions means restrictions on the ability of any Subsidiary to
declare or pay any dividend or make other distributions, or to advance or loan
funds, to the Company or any other Subsidiary or to grant Liens on the Capital
Stock of a Subsidiary: (i) as set forth on Schedule 9.17, including restrictions
imposed by existing Floor Plan Financing arrangements; (ii) pursuant to
modifications to any Floor Plan Financing arrangement, provided that such
modifications are not materially more restrictive; (iii) applicable to a Person
at the time such Person becomes a Subsidiary and not created in contemplation of
such an event; (iv) resulting from Manufacturer-imposed modifications to any
Dealer Franchise Agreement; or (v) imposed by applicable law.

Person means any natural person, corporation, partnership, joint venture, trust,
limited liability company, association, governmental authority or unit, or any
other entity, whether acting in an individual, fiduciary or other capacity.

Pledge Agreement means the Pledge Agreement dated as of October 8, 1999,
executed by the Company and each Subsidiary which itself owns any Subsidiary (to
the extent not prohibited by a Permitted Restriction in favor of a
Manufacturer), a copy of which is attached as Exhibit E.

Pro Rata Share means, with respect to any Lender, the percentage which (a) the
aggregate amount of such Lender’s Commitments is of (b) the Commitments of all
Lenders; provided that, after the Commitments have been terminated, “Pro Rata
Share” shall mean, as to any Lender, the percentage which the sum of the
aggregate principal amount of such Lender’s Revolving Loans plus the
participations of such Lender in all Letters of Credit is of the sum of the
aggregate principal amount of all Revolving Loans plus the Stated Amount of all
Letters of Credit. The Pro Rata Share of each Lender as of the Effective Date is
set forth on Schedule 2.1.

RCRA — see Section 8.15.

Reaffirmation means a reaffirmation of loan documents in substantially the form
of Exhibit H.

Refinancing Debt means Debt that refunds or refinances any Debt, including Debt
that refinances other Refinancing Debt; provided that (i) the Refinancing Debt
has a maturity no earlier than the maturity of the Debt being refinanced,
(ii) the Refinancing Debt has a weighted average life to maturity no earlier
than the weighted average life to maturity of the Debt being refinanced,
(iii) the Refinancing Debt is incurred in an aggregate principal amount (or, if
issued with original issue discount, an aggregate issue price) that is equal to
or less than the aggregate principal amount (or, if issued with original issue
discount, the aggregate accreted value) then outstanding of the Debt being
refinanced and (iv) if the Debt being refinanced is Subordinated Debt, the
subordination terms of the Refinancing Debt are at least as favorable to the
Lenders as the subordination terms of the Debt being refinanced.

Regulation U means Regulation U of the FRB.

Release has the meaning specified in CERCLA and the term “Disposal” (or
“Disposed”) has the meaning specified in RCRA; provided that in the event either
CERCLA or RCRA is amended so as to broaden the meaning of any term defined
thereby, such broader meaning shall apply as of the effective date of such
amendment; and provided, further, that to the extent that the laws of a state
wherein any affected property lies establish a meaning for “Release” or
“Disposal” which is broader than is specified in either CERCLA or RCRA, such
broader meaning shall apply.

Rental Expense means, with respect to any period, all payments made or required
to be made by the Company and its Subsidiaries, as lessee or sublessee under any
Operating Lease, as rental payments or contingent rentals, as calculated in
accordance with GAAP.

Required Lenders means Lenders having Pro Rata Shares aggregating more than 70%.

Restricted Affiliate means (x) any Person that, directly or indirectly, controls
or is controlled by or is under common control with the Company or any
Subsidiary and (y) any “insider” of the Company or any Subsidiary, within the
meaning of Section 101(31) of the United States Bankruptcy Code; for purposes of
clause (x) of this definition, “control” means the power to direct or cause the
direction of the management and policies of such Person whether by contract or
otherwise.

Restricted Equity Payments – see Section 9.9.

Revolving Commitment Amount means $600,000,000, as reduced from time to time
pursuant to Section 6.1.

Revolving Loan — see Section 2.1.1.

Revolving Outstandings means, at any time, the aggregate principal amount of all
outstanding Revolving Loans.

SEC means the Securities and Exchange Commission or any other governmental
authority succeeding to any of the principal functions thereof.

Security Agreement means the Second Amended and Restated Security Agreement
dated as of September 8, 2004, by the Company and certain Subsidiaries in the
form attached hereto as Exhibit D.

Seller Subordinated Debt means unsecured indebtedness of the Company that:

(a) is subordinated, substantially upon the terms set forth in Exhibit I or
other terms that are more favorable to the Agent and the Lenders, in right of
payment to the payment in full in cash of the Loans and all other amounts owed
under the Loan Documents (whether or not matured or due and payable), including
amounts required to provide cash collateral for the Letters of Credit; and

(b) represents all or part of the purchase price payable by the Company in
connection with an Acquisition permitted under this Agreement.

Specified Current Assets Commitment Amount means, with respect to any Current
Assets Election, the amount specified by the Company as the “Specified Current
Assets Commitment Amount” in such Current Assets Election.

Stated Amount means, with respect to any Letter of Credit at any date of
determination, (a) the maximum aggregate amount available for drawing thereunder
under any and all circumstances plus (b) the aggregate amount of all
unreimbursed payments and disbursements under such Letter of Credit.

Stockholders’ Equity, of any Person, means the excess of total assets over total
liabilities of such Person and its Subsidiaries, as reported on such Person’s
consolidated financial statements.

Subordinated Debt means (i) the 2002 Subordinated Notes, (ii) Seller
Subordinated Debt and (iii) any other unsecured Debt of the Company which has
subordination terms, covenants, pricing and other terms which have been approved
in writing by the Required Lenders.

Subsidiary means, with respect to any Person, a corporation, partnership,
limited liability company or other entity of which such Person and/or its other
Subsidiaries own, directly or indirectly, such number of outstanding shares or
other ownership interests as have more than 50% of the ordinary voting power for
the election of directors or other managers of such corporation, partnership,
limited liability company or other entity. Unless the context otherwise
requires, each reference to Subsidiaries herein shall be a reference to
Subsidiaries of the Company.

Suretyship Liability means any agreement, undertaking or arrangement by which
any Person guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to or\ otherwise to invest in a debtor, or
otherwise to assure a creditor against loss) any indebtedness, obligation or
other liability of any other Person (other than by endorsements of instruments
in the course of collection), or guarantees the payment of dividends or other
distributions upon the shares of any other Person. The amount of any Person’s
obligation in respect of any Suretyship Liability shall (subject to any
limitation set forth therein) be deemed to be the principal amount of the debt,
obligation or other liability supported thereby.

Taxes — see Section 7.6.

Termination Date means the earlier to occur of (a) September 30, 2007 (or any
later date that may be established as the Termination Date pursuant to
Section 2.6) or (b) such other date on which the Commitments terminate pursuant
to Section 6 or 11.

Total Outstandings means, at any time, the sum of (a) the Revolving
Outstandings, plus (b) the Stated Amount of all Letters of Credit.

2002 Subordinated Notes means the 9-5/8% Senior Subordinated Notes due 2012 (and
related guarantees) in the aggregate principal amount of $300,000,000, issued
pursuant to the 2002 Subordinated Notes Indenture (including both the Series A
Securities (and related guarantees) issued thereunder and the Series B
Securities (and related guarantees) issued thereunder in exchange for the
Series A Securities).

2002 Subordinated Notes Indenture means the Indenture dated as of March 15, 2002
among the Company, the guarantors named therein and JPMorgan Trust Company (as
successor to Bank One Trust Company, N.A.), as Trustee.

Uniform Commercial Code means the Uniform Commercial Code as in effect from time
to time in the State of New York.

Unmatured Event of Default means any event that, if it continues uncured, will,
with lapse of time or notice or both, constitute an Event of Default.

Used Motor Vehicle means, at any time, a Motor Vehicle that is not a New Motor
Vehicle or an Auction Motor Vehicle.

1.2 Other Interpretive Provisions. (a) The meanings of defined terms are equally
applicable to the singular and plural forms of the defined terms.

(b) Section, Schedule and Exhibit references are to this Agreement unless
otherwise specified.

(c) The term “including” is not limiting and means “including without
limitation.”

(d) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”, and the word “through” means “to and
including.”

(e) Unless otherwise expressly provided herein, (i) references to agreements
(including this Agreement) and other contractual instruments shall be deemed to
include all subsequent amendments and other modifications thereto, but only to
the extent such amendments and other modifications are not prohibited by the
terms of any Loan Document and (ii) references to any statute or regulation
shall be construed as including all statutory and regulatory provisions
amending, replacing, supplementing or interpreting such statute or regulation.

(f) This Agreement and the other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are cumulative and each shall be
performed in accordance with its terms.

(g) This Agreement and the other Loan Documents are the result of negotiations
among and have been reviewed by counsel to the Agent, the Company, the Lenders
and the other parties thereto and are the products of all parties. Accordingly,
they shall not be construed against the Agent or the Lenders merely because of
the Agent’s or Lenders’ involvement in their preparation.

(h) References herein to the “knowledge” of the Company or any Subsidiary shall
mean the actual knowledge of the officers of the Company or such Subsidiary.

1.3 Effective Date. On the Effective Date, (i) the Company agrees that it will
pay to the Agent for the account of each Lender that is a party to the Existing
Agreement all interest and fees owed to such Lender under the Existing
Agreement, (ii) each Lender’s Pro Rata Share shall be as set forth on
Schedule 2.1 to this Agreement, (iii) all loans under the Existing Agreement
outstanding on the Effective Date shall become Revolving Loans hereunder,
(iv) each Lender that will have a greater principal amount of Revolving Loans
outstanding hereunder on the Effective Date than such Lender had loans
outstanding under the Existing Agreement immediately prior to the Effective Date
will fund to the Agent the amount of the difference and (v) the Agent will, if
necessary, apply the proceeds of such fundings to disburse funds to the Lenders
such that, after giving effect to such disbursements, each Lender has the
correct amount of Loans outstanding on the Effective Date. On and as of the date
hereof, the date in clause (a) of the definition of “Revolving Termination Date”
in the Existing Agreement shall be extended to October 1, 2005 (with such
amendment to be in effect from the date hereof until the Effective Date).

1.4 Domestic Subsidiaries. Wherever herein the allocation, ownership, character
or amount of any asset or liability or item of income or expense is said to be
“of”, “to” or “attributable to” the Domestic Subsidiaries, such phrase means of,
to or attributable to the Domestic Subsidiaries disregarding any interest of the
Domestic Subsidiaries in, any amount received or receivable by the Domestic
Subsidiaries from, and any assets or liabilities of, the Foreign Subsidiaries of
the Domestic Subsidiaries.

SECTION 2. COMMITMENTS OF THE LENDERS; BORROWING AND LETTER OF CREDIT
PROCEDURES.

2.1 Commitments. On and subject to the terms and conditions of this Agreement,
each of the Lenders, severally and for itself alone, agrees to make Loans to,
and to issue or participate in Letters of Credit for the account of, the Company
as follows:

2.1.1 Revolving Loan Commitment. Each Lender will make loans on a revolving
basis (“Revolving Loans”) to the Company from time to time until the Termination
Date in such Lender’s Pro Rata Share of such aggregate amounts as the Company
may request; provided that (x) the Revolving Outstandings will not at any time
exceed the Revolving Commitment Amount and (y) the Total Outstandings will not,
at any time, exceed the Borrowing Base by more than the lesser of (x)
$300,000,000 and (y) 35% of the Domestic Blue Sky Value at such time.

2.1.2 L/C Commitment. (a) The Issuing Lender will issue letters of credit, in
each case containing such terms and conditions as are permitted by this
Agreement and are reasonably satisfactory to the Issuing Lender (each, a “Letter
of Credit”), at the request of and for the account of the Company from time to
time before the date which is 30 days prior to the Termination Date and (b) as
more fully set forth in Section 2.3.2, each Lender agrees to purchase a
participation in each such Letter of Credit; provided that (i) the aggregate
Stated Amount of all Letters of Credit shall not at any time exceed $50,000,000
(the “L/C Commitment Amount”) and (ii) the Total Outstandings will not, at any
time, exceed the Borrowing Base by more than the lesser of (x) $300,000,000 and
(y) 35% of the Domestic Blue Sky Value at such time.

2.2 Loan Procedures. The Company shall give written notice or telephonic notice
(followed immediately by written confirmation thereof) to the Agent of each
proposed borrowing not later than 10:00 A.M., Detroit time, at least two
Business Days prior to the proposed date of such borrowing. Each such notice
shall be effective upon receipt by the Agent, shall be irrevocable, and shall
specify the date and amount of borrowing. Within one Business Day of receipt of
such notice, the Agent shall advise each Lender thereof. Not later than 1:00
P.M., Detroit time, on the date of a proposed borrowing, each Lender shall
provide the Agent at the office specified by the Agent with immediately
available funds covering such Lender’s Pro Rata Share of such borrowing and, so
long as the Agent has not received written notice that the conditions precedent
set forth in Section 10 with respect to such borrowing have not been satisfied,
the Agent shall pay over the funds received by the Agent to the Company on the
requested borrowing date. Each borrowing shall be on a Business Day. All
borrowings and repayments of Loans shall be effected in accordance with each
Lender’s Pro Rata Share.

2.3 Letter of Credit Procedures.

2.3.1 L/C Applications. The Company shall give notice to the Agent and the
Issuing Lender of the proposed issuance of each Letter of Credit (other than an
Existing Letter of Credit) on a Business Day which is at least three Business
Days (or such lesser number of days as the Agent and the Issuing Lender shall
agree in any particular instance in their sole discretion) prior to the proposed
date of issuance of such Letter of Credit. Each such notice shall be accompanied
by an L/C Application, duly executed by the Company and in all respects
reasonably satisfactory to the Agent and the Issuing Lender, together with such
other documentation as the Agent or the Issuing Lender may reasonably request in
support thereof, it being understood that each L/C Application shall specify,
among other things, the date on which the proposed Letter of Credit is to be
issued, the expiration date of such Letter of Credit (which shall not be later
than the earlier to occur of (x) one year after the date of issuance thereof and
(y) thirty days prior to the scheduled Termination Date) and whether such Letter
of Credit is to be transferable in whole or in part. So long as the Issuing
Lender has not received written notice that the conditions precedent set forth
in Section 10 with respect to the issuance of such Letter of Credit have not
been satisfied, the Issuing Lender shall issue such Letter of Credit on the
requested issuance date. The Issuing Lender shall promptly advise the Agent and
each Lender of the issuance of each Letter of Credit and of any amendment
thereto, extension thereof or event or circumstance changing the amount
available for drawing thereunder. In the event of any inconsistency between the
terms of any L/C Application and the terms of this Agreement, the terms of this
Agreement shall control.

2.3.2 Participations in Letters of Credit. Concurrently with the issuance of
each Letter of Credit (or, in the case of any Existing Letter of Credit, on the
Effective Date), the Issuing Lender shall be deemed to have sold and transferred
to each other Lender, and each other Lender shall be deemed irrevocably and
unconditionally to have purchased and received from the Issuing Lender, without
recourse or warranty, an undivided interest and participation, to the extent of
such other Lender’s Pro Rata Share, in such Letter of Credit and the Company’s
reimbursement obligations with respect thereto. For the purposes of this
Agreement, the unparticipated portion of each Letter of Credit shall be deemed
to be the Issuing Lender’s “participation” therein. The Issuing Lender hereby
agrees, upon request of the Agent or any Lender, to deliver to the Agent or such
Lender a list of all outstanding Letters of Credit issued by the Issuing Lender,
together with such information related thereto as the Agent or such Lender may
reasonably request.

2.3.3 Reimbursement Obligations. The Company hereby unconditionally and
irrevocably agrees to reimburse the Issuing Lender for each payment or
disbursement made by the Issuing Lender under any Letter of Credit honoring any
demand for payment made by the beneficiary thereunder, in each case on the date
that such payment or disbursement is made. Any amount not reimbursed on the date
of such payment or disbursement shall bear interest from the date of such
payment or disbursement to the date that the Issuing Lender is reimbursed by the
Company therefor, payable on demand, at a rate per annum equal to the Base LIBO
Rate from time to time in effect plus 2.6%. The Issuing Lender shall notify the
Company and the Agent whenever any demand for payment is made under any Letter
of Credit by the beneficiary thereunder; provided that the failure of the
Issuing Lender to so notify the Company shall not affect the rights of the
Issuing Lender or the Lenders in any manner whatsoever.

2.3.4 Limitation on Obligations of Issuing Lender. In determining whether to pay
under any Letter of Credit, the Issuing Lender shall not have any obligation to
the Company or any Lender other than to confirm that any documents required to
be delivered under such Letter of Credit appear to have been delivered and
appear to comply on their face with the requirements of such Letter of Credit.
Any action taken or omitted to be taken by the Issuing Lender under or in
connection with any Letter of Credit, if taken or omitted in the absence of
gross negligence and willful misconduct, shall not impose upon the Issuing
Lender any liability to the Company or any Lender and shall not reduce or impair
the Company’s reimbursement obligations set forth in Section 2.3.3 or the
obligations of the Lenders pursuant to Section 2.3.5.

2.3.5 Funding by Lenders to Issuing Lender. If the Issuing Lender makes any
payment or disbursement under any Letter of Credit and the Company has not
reimbursed the Issuing Lender in full for such payment or disbursement by
10:00 A.M., Detroit time, on the date of such payment or disbursement, or if any
reimbursement received by the Issuing Lender from the Company is or must be
returned or rescinded upon or during any bankruptcy or reorganization of the
Company or otherwise, each other Lender shall be obligated to pay to the Agent
for the account of the Issuing Lender, in full or partial payment of the
purchase price of its participation in such Letter of Credit, its Pro Rata Share
of such payment or disbursement (but no such payment shall diminish the
obligations of the Company under Section 2.3.3), and, upon notice from the
Issuing Lender, the Agent shall promptly notify each other Lender thereof. Each
other Lender irrevocably and unconditionally agrees to so pay to the Agent in
immediately available funds for the Issuing Lender’s account the amount of such
other Lender’s Pro Rata Share of such payment or disbursement. If and to the
extent any Lender shall not have made such amount available to the Agent by 2:00
P.M., Detroit time, on the Business Day on which such Lender receives notice
from the Agent of such payment or disbursement (it being understood that any
such notice received after noon, Detroit time, on any Business Day shall be
deemed to have been received on the next following Business Day), (a) the Agent
shall be entitled to retain (for the benefit of the Issuing Lender) all interest
payments paid by the Company allocable to such Lender’s Pro Rata Share of the
unpaid reimbursement obligations for the period from the time such Lender was
required to make such amount available to the Agent until such Lender actually
makes such amount available or such amount is indefeasibly paid to the Agent by
the Company and (b) such Lender agrees to pay to the Issuing Lender forthwith
upon demand the greater of (x) all reasonable and actual costs incurred by the
Issuing Lender as a result of such failure and (y) interest on such amount for
the Issuing Lender’s account, for each day from the date such amount was to have
been delivered to the Agent to the date such amount is paid, at a rate per annum
equal to the Federal Funds Rate from time to time in effect. Any Lender’s
failure to make available to the Agent its Pro Rata Share of any such payment or
disbursement shall not relieve any other Lender of its obligation hereunder to
make available to the Agent such other Lender’s Pro Rata Share of such payment,
but no Lender shall be responsible for the failure of any other Lender to make
available to the Agent such other Lender’s Pro Rata Share of any such payment or
disbursement.

2.4 Commitments Several. The failure of any Lender to make a requested Loan on
any date shall not relieve any other Lender of its obligation (if any) to make a
Loan on such date, but no Lender shall be responsible for the failure of any
other Lender to make any Loan to be made by such other Lender.

2.5 Certain Conditions. Notwithstanding any other provision of this Agreement,
no Lender shall have an obligation to make any Loan and the Issuing Lender shall
not have any obligation to issue any Letter of Credit, if an Event of Default or
Unmatured Event of Default has occurred and is continuing.

2.6 Extension of Termination Date. On September 30, 2005 (and each anniversary
thereof), the Termination Date shall be extended for an additional year if the
Agent (acting at the request of all of the Lenders) shall notify the Company in
writing on or prior to such date or anniversary, as the case may be, that the
Termination Date is so extended for an additional year (such notice an
“Extension Notice”). If the Agent shall have issued an Extension Notice by the
time required above, the Agent shall promptly notify the Company and each Lender
of the new Termination Date. If no Extension Notice is received by the Company
on or prior to such date or any such anniversary, as the case may be, the
Termination Date shall not be extended on such date or any such anniversary, as
applicable.

SECTION 3. NOTES EVIDENCING LOANS.

3.1 Notes. The Loans of each Lender shall be evidenced by a promissory note
(each a “Note”) substantially in the form set forth in Exhibit A, with
appropriate insertions, payable to the order of such Lender in full on the
Termination Date.

3.2 Recordkeeping. Each Lender shall record in its records, or at its option on
the schedule attached to its Note, the date and amount of each Loan made by such
Lender and each repayment thereof. The aggregate unpaid principal amount so
recorded shall be rebuttable presumptive evidence of the principal amount owing
and unpaid on such Note. The failure to so record any such amount or any error
in so recording any such amount shall not, however, limit or otherwise affect
the obligations of the Company hereunder or under any Note to repay the
principal amount of the Loans evidenced by such Note together with all interest
accruing thereon.

SECTION 4. INTEREST.

4.1 Interest Rate. The Company promises to pay interest on the unpaid principal
amount of each Loan for the period commencing on the date of such Loan until
such Loan is paid in full at the Interest Rate.

4.2 Interest Payment Dates. Accrued interest on each Loan shall be payable in
arrears for each month on the 20th day of the next succeeding month and at
maturity. After maturity, accrued interest on all Loans shall be payable on
demand.

4.3 Computation of Interest. Interest shall be computed for the actual number of
days elapsed on the basis of a year of 360 days. The Interest Rate shall change
simultaneously with each change in the LIBO Rate referred to in the definition
of “Interest Rate.”

SECTION 5. FEES.

5.1 Letter of Credit Fee. The Company agrees to pay to the Agent for the account
of the Lenders a fee for each Letter of Credit (the “Letter of Credit Fee”)
equal to 1.50% per annum of the undrawn amount of such Letter of Credit. Such
Letter of Credit Fees shall be payable with respect to each Letter of Credit in
advance on the date of issuance, increase or extension thereof. Subject to
Section 5.3(c), each Lender shall be entitled to receive such Lender’s Pro Rata
Share of the Letter of Credit Fee.

5.2 Non-Use Fee. The Company agrees to pay to the Agent for the account of the
Lenders a non-use fee (the “Non-Use Fee”) equal to 0.35% per annum (computed for
the actual number of days elapsed on the basis of a year of 360 days) of an
amount equal to the Commitments less the Total Outstandings (calculated on a
daily basis). Such Non-Use Fees shall accrue from and including January 1, 2005
to and excluding the Termination Date and be payable in arrears (x) at all times
prior to the Termination Date, on an annual basis for each year, on the 20th day
of the next succeeding January and (y) on the Termination Date. Subject to
Section 5.3(b), each Lender shall be entitled to receive such Lender’s Pro Rata
Share of the Non-Use Fee.

5.3 Agent’s Fees. (a) Each Lender hereto acknowledges and agrees that the Agent
may deduct from interest payments received by it from the Company an amount
equal to 0.20% per annum of the daily unpaid principal amount of such Lender’s
Pro Rata Share of the Revolving Loans for the period from and including the
Effective Date to and excluding the Termination Date, and that all payments of
interest to such Lenders by the Agent shall be net of such amount.

(b) Each Lender hereto acknowledges and agrees that the Agent may deduct from
payments of the Non-Use Fees received by it from the Company an amount equal to
0.15% per annum of an amount equal to such Lender’s Pro Rata Share of the
Commitments less such Lender’s Pro Rata Share of the Total Outstandings
(calculated on a daily basis), and that all payments of each Lender’s Pro Rata
Share of Non-Use Fees to such Lender by the Agent shall be net of such amount.

(c) Each Lender hereto acknowledges and agrees that the Agent may deduct from
the Letter of Credit Fees received by it from the Company an amount equal to 50%
of the Letter of Credit Fees payable to such Lender under Section 5.1, and that
all payments of Letter of Credit Fees to such Lender by the Agent shall be net
of such amount.

(d) All of the Agent’s fees payable under this Section 5.3(a) and (b) shall be
computed for the actual number of days elapsed on the basis of a year of
360 days.

     
5.4
  All Fees. All fees under this Section 5 are nonrefundable.

   
SECTION 6.
  REDUCTION OR TERMINATION OF THE REVOLVING COMMITMENT AMOUNT AND THE L/C
COMMITMENT AMOUNT; PREPAYMENTS.

6.1 Voluntary Reduction of Revolving Commitment Amount and the L/C Commitment
Amount; Fee; Termination. (a) Subject to Section 6.1(b) below, the Company may
from time to time on at least one Business Day’s prior written notice to the
Agent (which shall promptly advise each Lender thereof) permanently reduce the
Revolving Commitment Amount to an amount not less than the Revolving
Outstandings. All reductions of the Revolving Commitment Amount shall reduce the
Commitments to make Loans pro rata among the Lenders according to their
respective Pro Rata Shares.

(b) The Company may not reduce the Revolving Commitment Amount to an amount less
than $300,000,000, unless it pays the fees required pursuant to this
Section 6.1(b), if any. The Company may reduce the Revolving Commitment Amount
to an amount less than $300,000,000 upon at least ten Business Days’ notice to
the Agent (which shall promptly advise each Lender thereof) and payment of the
early termination fee set forth below. If the Revolving Commitment Amount is
reduced pursuant to this Section 6.1 at any time prior to the third Anniversary
Date and, after giving effect thereto, the Revolving Commitment Amount is less
than $300,000,000 (whether as a result of single reduction or multiple
reductions), the Company shall pay to the Agent, for the ratable account of the
Lenders, an early termination fee upon the first such reduction below
$300,000,000 and upon each such reduction thereafter on the amount of such
reduction in accordance with the following table:

      Period during which applicable reduction occurs   Early Termination Fee
On or prior to the first
Anniversary Date
 
0.50% of the amount of such reduction
 
   
From and after the first
Anniversary Date to the
second Anniversary Date
 

0.375% of the amount of such reduction
 
   
From and after the second
Anniversary Date to the third
Anniversary Date
 

0.25% of the amount of such reduction.

(c) The Company may terminate the L/C Commitment Amount upon at least ten
Business Days’ prior written notice to the Agent (which shall promptly advise
each Lender thereof) and upon the cancellation and return of all Letters of
Credit. The Company may permanently reduce the L/C Commitment Amount at any time
upon at least one Business Day’s prior written notice to the Agent (which shall
promptly advise each Lender thereof) to an amount not less than the aggregate
Stated Amount of all Letters of Credit. No termination fee shall be payable upon
a reduction or termination of the L/C Commitment Amount.

6.2 Voluntary Prepayments. The Company may, upon not less than one Business
Day’s prior written notice to the Agent, from time to time prepay the Loans in
whole or in part, without premium or penalty.

6.3 Mandatory Prepayments. If at any time (A) the Total Outstandings exceed
(B) the sum of (i) the Borrowing Base in effect at such time plus (ii) the
lesser of (x) $300,000,000 and (y) 35% of the Domestic Blue Sky Value at such
time, the Company shall immediately prepay Loans and/or Cash Collateralize
Letters of Credit, or do a combination of the foregoing, in an amount sufficient
to eliminate such excess. To the extent Cash Collateral is provided for any
Letter of Credit as provided in the immediately preceding sentence, the Agent
agrees, upon request of the Company, to release such Cash Collateral if at any
time when no Event of Default exists clause (A) of the immediately preceding
sentence does not exceed clause (B) of such sentence.

SECTION 7. MAKING AND PRORATION OF PAYMENTS; SETOFF; TAXES.

7.1 Making of Payments. All payments of principal of or interest on the Notes,
and of all fees, shall be made by the Company to the Agent in immediately
available funds at the office specified by the Agent not later than noon,
Detroit time, on the date due; and funds received after that hour shall be
deemed to have been received by the Agent on the following Business Day. The
Agent shall remit to each Lender its share of all such payments received in
collected funds by the Agent for the account of such Lender as follows: (i) on
the Business Day deemed received, in the case of payments specified by the
Company as principal payments; and (ii) on the following Business Day after the
Business Day deemed received, in the case of other amounts.

7.2 Application of Certain Payments. Each payment of principal shall be applied
to such Loans as the Company shall direct by notice to be received by the Agent
on or before the date of such payment. Concurrently with each remittance to any
Lender of its share of any such payment, the Agent shall advise such Lender as
to the application of such payment.

7.3 Due Date Extension. If any payment of principal or interest with respect to
any of the Loans, or of any fees, falls due on a day which is not a Business
Day, then such due date shall be extended to the immediately following Business
Day and, in the case of principal, additional interest shall accrue and be
payable for the period of any such extension.

7.4 Setoff. The Company agrees that the Agent and each Lender have all rights of
set-off provided by applicable law, and in addition thereto, the Company agrees
that at any time any Event of Default exists, the Agent and each Lender may
apply to the payment of any obligations of the Company hereunder, whether or not
then due, any and all balances, credits, deposits, accounts or moneys of the
Company then or thereafter with the Agent or such Lender. The Agent or the
Lender exercising the set-off shall promptly notify the Company thereof after
making such exercise; provided that failure to give such notice shall not affect
the validity of the set-off.

7.5 Proration of Payments. If any Lender shall obtain any payment or other
recovery (whether voluntary, involuntary, by application of offset or otherwise,
but excluding any payment pursuant to Section 13.9) on account of principal of
or interest on any Loan (or on account of its exposure under any Letter of
Credit) in excess of its share of payments and other recoveries obtained by all
Lenders on account of principal of and interest on the Loans (or such exposure)
then held by them, such Lender shall purchase from the other Lenders such
participations in the Loans and Letters of Credit held by them as shall be
necessary to cause such purchasing Lender to share the excess payment or other
recovery ratably with each of them; provided that if all or any portion of the
excess payment or other recovery is thereafter recovered from such purchasing
Lender, the purchase shall be rescinded and the purchase price restored to the
extent of such recovery.

7.6 Taxes. All payments of principal of, and interest on, the Loans and all
other amounts payable hereunder shall be made free and clear of and without
deduction for any present or future income, excise, stamp or franchise taxes and
other taxes, fees, duties, withholdings or other charges of any nature
whatsoever imposed by any taxing authority, excluding franchise taxes and taxes
imposed on or measured by any Lender’s net income or receipts (all non-excluded
items being called “Taxes”). If any withholding or deduction from any payment to
be made by the Company hereunder is required in respect of any Taxes pursuant to
any applicable law, rule or regulation, then the Company will:

(a) pay directly to the relevant authority the full amount required to be so
withheld or deducted;

(b) promptly forward to the Agent an official receipt or other documentation
satisfactory to the Agent evidencing such payment to such authority; and

(c) pay to the Agent for the account of the Lenders such additional amount as is
necessary to ensure that the net amount actually received by each Lender will
equal the full amount such Lender would have received had no such withholding or
deduction been required.

Moreover, if any Taxes are directly asserted against the Agent or any Lender
with respect to any payment received by the Agent or such Lender hereunder, the
Agent or such Lender may pay such Taxes and the Company will promptly pay such
additional amounts (including any penalty, interest or expense) as is necessary
in order that the net amount received by such Person after the payment of such
Taxes (including any Taxes on such additional amount) shall equal the amount
such Person would have received had such Taxes not been asserted.

If the Company fails to pay any Taxes when due to the appropriate taxing
authority or fails to remit to the Agent, for the account of the respective
Lenders, the required receipts or other required documentary evidence, the
Company shall indemnify the Lenders for any incremental Taxes, interest or
penalties that may become payable by any Lender as a result of any such failure.
For purposes of this Section 7.6, a distribution hereunder by the Agent or any
Lender to or for the account of any Lender shall be deemed a payment by the
Company.

Each Lender that (a) is organized under the laws of a jurisdiction other than
the United States of America or a state thereof and (b)(i) is a party hereto on
the Effective Date or (ii) becomes an assignee of an interest under this
Agreement under Section 13.9.1 after the Effective Date (unless such Lender was
already a Lender hereunder immediately prior to such assignment) shall execute
and deliver to the Company and the Agent one or more (as the Company or the
Agent may reasonably request) United States Internal Revenue Service Form W-8ECI
or Form W-8BEN or such other forms or documents, appropriately completed, as may
be applicable to establish that such Lender is exempt from withholding or
deduction of Taxes. The Company shall not be required to pay additional amounts
to any Lender pursuant to this Section 7.6 to the extent that the obligation to
pay such additional amounts would not have arisen but for the failure of such
Lender to comply with this paragraph.

SECTION 8. WARRANTIES.

To induce the Agent and the Lenders to enter into this Agreement and to induce
the Lenders to make Loans and issue and participate in Letters of Credit
hereunder, the Company warrants to the Agent and the Lenders that:

8.1 Organization. The Company is a corporation validly existing and in good
standing under the laws of the State of Delaware; each Subsidiary is validly
existing and in good standing under the laws of the jurisdiction of its
organization; and each of the Company and each Subsidiary is duly qualified to
do business in each jurisdiction where, because of the nature of its activities
or properties, such qualification is required, except for such jurisdictions
where the failure to so qualify could not reasonably be expected to have a
Material Adverse Effect.

8.2 Authorization; No Conflict. Each of the Company and each other Loan Party is
duly authorized to execute and deliver each Loan Document to which it is a
party, the Company is duly authorized to borrow monies hereunder and each of the
Company and each other Loan Party is duly authorized to perform its obligations
under each Loan Document to which it is a party. The execution, delivery and
performance by the Company of this Agreement and by each of the Company and each
other Loan Party of each Loan Document to which it is a party, and the
borrowings by the Company hereunder, do not and will not (a) require any consent
or approval of any governmental agency or authority (other than any consent or
approval which has been obtained and is in full force and effect), (b) conflict
with (i) any provision of law, (ii) the charter, by-laws or other organizational
documents of the Company or any other Loan Party or (iii) any agreement,
indenture, instrument or other document, or any judgment, order or decree, which
is binding upon the Company or any other Loan Party or any of their respective
properties or (c) require, or result in, the creation or imposition of any Lien
on any asset of the Company, any Subsidiary or any other Loan Party (other than
Liens in favor of the Agent created pursuant to the Collateral Documents).

8.3 Validity and Binding Nature. Each of this Agreement and each other Loan
Document to which the Company or any other Loan Party is a party is the legal,
valid and binding obligation of such Person, enforceable against such Person in
accordance with its terms, subject to bankruptcy, insolvency and similar laws
affecting the enforceability of creditors’ rights generally and to general
principles of equity.

8.4 Financial Condition. The audited consolidated financial statements of the
Company and its Subsidiaries as at December 31, 2003 and the unaudited
consolidated condensed financial statements of the Company and its Subsidiaries
as at June 30, 2004, copies of each of which have been delivered to the Agent
for distribution to each Lender, were prepared in accordance with GAAP.

8.5 No Material Adverse Change. Since June 30, 2004 there has been no material
adverse change in the financial condition, operations, assets, business,
properties or prospects of the Company and its Subsidiaries taken as a whole.

8.6 Litigation and Contingent Liabilities. No litigation (including derivative
actions), arbitration proceeding or governmental investigation or proceeding is
pending or, to the Company’s knowledge, threatened against the Company or any
Subsidiary which might reasonably be expected to have a Material Adverse Effect,
except as set forth in Schedule 8.6. Other than any liability incident to such
litigation or proceedings, neither the Company nor any Subsidiary has, to the
best of the Company’s knowledge, any material contingent liabilities not listed
on Schedule 8.6 or permitted by Section 9.7.

8.7 Ownership of Properties; Liens. Each of the Company and each Subsidiary owns
good and, in the case of real property, marketable title to all of its
properties and assets, real and personal, tangible and intangible, of any nature
whatsoever (including patents, trademarks, trade names, service marks and
copyrights), free and clear of all Liens, charges and claims (including
infringement claims with respect to patents, trademarks, service marks,
copyrights and the like) except as permitted by Section 9.8.

8.8 Subsidiaries. As of the Effective Date, the Company has no Subsidiaries
other than those listed on Schedule 8.8.

8.9 Pension Plans. (a) During the twelve-consecutive-month period prior to the
date of the execution and delivery of this Agreement or the making of any Loan
or the issuance of any Letter of Credit, (i) no steps have been taken to
terminate any Pension Plan and (ii) no contribution failure has occurred with
respect to any Pension Plan sufficient to give rise to a Lien under Section
302(f) of ERISA. No condition exists or event or transaction has occurred with
respect to any Pension Plan which could result in the incurrence by the Company
of any material liability, fine or penalty.

(b) All contributions (if any) have been made to any Multiemployer Pension Plan
that are required to be made by the Company or any other member of the
Controlled Group under the terms of the plan or of any collective bargaining
agreement or by applicable law; neither the Company nor any other member of the
Controlled Group has withdrawn or partially withdrawn from any Multiemployer
Pension Plan, incurred any withdrawal liability with respect to any such plan or
received notice of any claim or demand for withdrawal liability or partial
withdrawal liability from any such plan, and no condition has occurred which, if
continued, might result in a withdrawal or partial withdrawal from any such
plan; and neither the Company nor any other member of the Controlled Group has
received any notice that any Multiemployer Pension Plan is in reorganization,
that increased contributions may be required to avoid a reduction in plan
benefits or the imposition of any excise tax, that any such plan is or has been
funded at a rate less than that required under Section 412 of the Code, that any
such plan is or may be terminated, or that any such plan is or may become
insolvent.

(c) Each Foreign Employee Benefit Plan is in compliance in all respects with all
laws, regulations and rules applicable thereto and the respective requirements
of the governing documents for such plan, except for any non-compliance the
consequences of which, in the aggregate, would not result in a Material Adverse
Effect. There are no actions, suits or claims pending or, to the knowledge of
the Company, threatened against the Company or any Subsidiary or any other
member of the Controlled Group with respect to any Foreign Employee Benefit
Plan, other than routine claims for benefits and other than claims which,
individually and in the aggregate, would not result in a Material Adverse
Effect.

8.10 Investment Company Act. Neither the Company nor any Subsidiary is an
“investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940.

8.11 Public Utility Holding Company Act. Neither the Company nor any Subsidiary
is a “holding company”, or a “subsidiary company” of a “holding company”, or an
“affiliate” of a “holding company” or of a “subsidiary company” of a “holding
company”, within the meaning of the Public Utility Holding Company Act of 1935.

8.12 Regulation U. The Company is not engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying Margin Stock.

8.13 Taxes. Each of the Company and each Subsidiary has filed all Federal and
other material tax returns and reports required by law to have been filed by it
and has paid all taxes and governmental charges thereby shown to be owing,
except any such taxes or charges which are being diligently contested in good
faith by appropriate proceedings and for which adequate reserves in accordance
with GAAP shall have been set aside on its books.

8.14 Solvency, etc. On the Effective Date, and immediately prior to and after
giving effect to the issuance of each Letter of Credit and each borrowing
hereunder and the use of the proceeds thereof, (a) the assets of the Company and
the other Loan Parties, taken as a whole, will exceed the liabilities of the
Company and the other Loan Parties, taken as a whole, and (b) the Company and
the other Loan Parties, taken as a whole, will be solvent, will be able to pay
their debts as they mature, will own property with fair saleable value greater
than the amount required to pay their debts and will have capital sufficient to
carry on their business as then constituted.

8.15 Environmental Matters.

(a) No Violations. Except as set forth on Schedule 8.15, neither the Company nor
any Subsidiary, nor any operator of the Company’s or any Subsidiary’s
properties, is in violation, or alleged violation, of any judgment, decree,
order, law, permit, license, rule or regulation pertaining to environmental
matters, including those arising under the Resource Conservation and Recovery
Act (“RCRA”), the Comprehensive Environmental Response, Compensation and
Liability Act of 1980 (“CERCLA”), the Superfund Amendments and Reauthorization
Act of 1986 or any other Environmental Law which individually or in the
aggregate otherwise might reasonably be expected to have a Material Adverse
Effect.

(b) Notices. Except as set forth on Schedule 8.15 and for matters arising after
the Effective Date, in each case none of which could singly or in the aggregate
be expected to have a Material Adverse Effect, neither the Company nor any
Subsidiary has received notice from any third party, including any Federal,
state or local governmental authority: (a) that any one of them has been
identified by the U.S. Environmental Protection Agency as a potentially
responsible party under CERCLA with respect to a site listed on the National
Priorities List, 40 C.F.R. Part 300 Appendix B; (b) that any hazardous waste, as
defined by 42 U.S.C. §6903(5), any hazardous substance as defined by 42 U.S.C.
§9601(14), any pollutant or contaminant as defined by 42 U.S.C. §9601(33) or any
toxic substance, oil or hazardous material or other chemical or substance
regulated by any Environmental Law (all of the foregoing, “Hazardous
Substances”) which any one of them has generated, transported or disposed of has
been found at any site at which a Federal, state or local agency or other third
party has conducted a remedial investigation, removal or other response action
pursuant to any Environmental Law; (c) that the Company or any Subsidiary must
conduct a remedial investigation, removal, response action or other activity
pursuant to any Environmental Law; or (d) of any Environmental Claim.

(c) Handling of Hazardous Substances. Except as set forth on Schedule 8.15,
(i) no portion of the real property or other assets of the Company or any
Subsidiary has been used for the handling, processing, storage or disposal of
Hazardous Substances except in accordance in all material respects with
applicable Environmental Laws and no underground tank or other underground
storage receptacle for Hazardous Substances is located on any such properties
located in the United States; (ii) in the course of any activities conducted by
the Company, any Subsidiary or the operators of any real property of the Company
or any Subsidiary, no Hazardous Substances have been generated or are being used
on such properties except in accordance in all material respects with applicable
Environmental Laws; (iii) there have been no Releases or threatened Releases of
Hazardous Substances on, upon, into or from any real property or other assets of
the Company or any Subsidiary, which Releases singly or in the aggregate might
reasonably be expected to have a Material Adverse Effect; (iv) there have been
no Releases on, upon, from or into any real property in the vicinity of the real
property or other assets of the Company or any Subsidiary which, through soil or
groundwater contamination, may have come to be located on, and which might
reasonably be expected to have a Material Adverse Effect; and (v) any Hazardous
Substances generated by the Company and its Subsidiaries have been transported
offsite only by properly licensed carriers and delivered only to treatment or
disposal facilities maintaining valid permits as required under applicable
Environmental Laws, which transporters and facilities have been and are
operating in compliance in all material respects with such permits and
applicable Environmental Laws.

8.16 Insurance. Set forth on Schedule 8.16 is a complete and accurate summary of
the property and casualty insurance program of the Company and its Subsidiaries
as of the Effective Date (including the names of all insurers, policy numbers,
expiration dates, amounts and types of coverage, annual premiums, exclusions,
deductibles, self-insured retention, and a description in reasonable detail of
any self-insurance program, retrospective rating plan, fronting arrangement or
other risk assumption arrangement involving the Company or any Subsidiary).

8.17 Information. All information heretofore or contemporaneously herewith
furnished in writing by the Company or any Subsidiary to the Agent or any Lender
for purposes of or in connection with this Agreement and the transactions
contemplated hereby is, and all written information hereafter furnished by or on
behalf of the Company or any Subsidiary to the Agent or any Lender pursuant
hereto or in connection herewith will be, true and accurate in every material
respect on the date as of which such information is dated or certified, and none
of such information is or will be materially incomplete by omitting to state any
material fact necessary to make such information not misleading in light of the
circumstances under which made (it being recognized by the Agent and the Lenders
that any projections and forecasts provided by the Company are based on good
faith estimates and assumptions believed by the Company to be reasonable as of
the date of the applicable projections or forecasts and that actual results
during the period or periods covered by any such projections and forecasts may
differ materially from projected or forecasted results).

8.18 Intellectual Property. The Company and each Subsidiary owns and possesses
or has a license or other right to use all patents, patent rights, trademarks,
trademark rights, trade names, trade name rights, service marks, service mark
rights and copyrights as are necessary for the conduct of the business of the
Company and its Subsidiaries, without any infringement upon rights of others,
except to the extent that failure to comply with any of the foregoing could not
reasonably be expected to have a Material Adverse Effect.

8.19 Burdensome Obligations. Neither the Company nor any Subsidiary is a party
to any agreement or contract or subject to any corporate or partnership
restriction which might reasonably be expected to have a Material Adverse
Effect, excluding those items set forth in Schedule 8.19.

8.20 Labor Matters. Except as set forth on Schedule 8.20, neither the Company
nor any Subsidiary is subject to any labor or collective bargaining agreement.
There are no existing or threatened strikes, lockouts or other labor disputes
involving the Company or any Subsidiary that singly or in the aggregate could
reasonably be expected to have a Material Adverse Effect. Hours worked by and
payment made to employees of the Company and its Subsidiaries are not in
violation of the Fair Labor Standards Act or any other applicable law, rule or
regulation dealing with such matters, in each case that singly or in the
aggregate could reasonably be expected to have a material adverse effect on the
condition (financial or otherwise), business, assets, operations, properties or
prospects of the Company and its Subsidiaries, taken as a whole.

8.21 No Default. No Event of Default or Unmatured Event of Default exists or
would result from the incurring by the Company of any Debt hereunder or under
any other Loan Document.

8.22 Senior Debt. The obligations of the Company and each Loan Party under the
Loan Documents constitute “Senior Indebtedness” or “Senior Guarantor
Indebtedness” of the Company or such Loan Party, as applicable, under and as
defined in the 2002 Subordinated Notes Indenture.

8.23 Dealer Franchise Agreements; Material Business Relationships. The Company
and its Domestic Subsidiaries have such rights under Dealer Franchise Agreements
as are necessary for the operation of their business. Each of such Dealer
Franchise Agreements is currently in full force and effect, and neither the
Company nor any Subsidiary has received any notice of termination with respect
to any such agreement, except, in each case, for such failures to remain in full
force and effect and notices that could not reasonably be expected to have a
Material Adverse Effect; and neither the Company nor any Subsidiary is aware of
any event that with notice, lapse of time or both would allow any Manufacturer
that is a party to any such Dealer Franchise Agreement to terminate any such
agreement except for such terminations that could not reasonably be expected to
have a Material Adverse Effect. There exists no actual or threatened
termination, cancellation or limitation of, or any modification of or change in,
the business relationship between the Company or any of its Subsidiaries and any
customer or any group of customers or with any Manufacturer that, in any case,
could reasonably be expected to have a Material Adverse Effect.

SECTION 9. COVENANTS.

Until the expiration or termination of the Commitments and thereafter until all
obligations of the Company hereunder and under the other Loan Documents are paid
in full and all Letters of Credit have been Cash Collateralized or terminated,
the Company agrees that, unless at any time the Required Lenders shall otherwise
expressly consent (except as provided in Section 13.1) in writing, it will:

9.1 Reports, Certificates and Other Information. Furnish to the Agent:

9.1.1 Annual Report. Promptly when available and in any event within 90 days
after the close of each Fiscal Year: (a) a copy of the annual report of the
Company and its Subsidiaries for such Fiscal Year, including therein
consolidated balance sheets and statements of earnings and cash flows of the
Company and its Subsidiaries for such Fiscal Year, certified (without any
qualification arising from the scope of the audit or as to the ability of the
Company and its Subsidiaries to operate as a going concern) by Deloitte & Touche
LLP or other independent auditors of recognized standing selected by the Company
and reasonably acceptable to the Agent, together with (i) a written statement
from such accountants to the effect that in making the examination necessary for
the signing of such annual audit report by such accountants, nothing came to
their attention that caused them to believe that the Company was not in
compliance with any provision of Section 9.6, 9.7 or 9.9 of this Agreement
insofar as such provision relates to accounting matters or, if something has
come to their attention that caused them to believe that the Company was not in
compliance with any such provision, describing such non-compliance in reasonable
detail and (ii) a comparison with the financial results of the previous Fiscal
Year; and (b) consolidating balance sheets of the Company and its Subsidiaries
as of the end of such Fiscal Year and a consolidating statement of earnings for
the Company and its Subsidiaries for such Fiscal Year.

9.1.2 Interim Reports. Promptly when available and in any event within 45 days
after the end of each Fiscal Quarter (except the last Fiscal Quarter of each
Fiscal Year), consolidated and consolidating balance sheets of the Company and
its Subsidiaries as of the end of such Fiscal Quarter, together with
consolidated and consolidating statements of earnings and cash flows for such
Fiscal Quarter and for the period beginning with the first day of such Fiscal
Year and ending on the last day of such Fiscal Quarter, together with a
comparison with the corresponding period of the previous Fiscal Year; provided,
that so long as the Company is a registrant within the meaning of Rule 1-01 of
Regulation S-X of the SEC, the Company may deliver a copy of its report on
Form 10Q for such Fiscal Quarter, together with consolidating balance sheets and
consolidating statements of earnings for the relevant period, in lieu of the
foregoing within such 45-day period.

9.1.3 Compliance Certificates. Contemporaneously with the furnishing of a copy
of each annual audit report pursuant to Section 9.1.1 and each set of quarterly
statements pursuant to Section 9.1.2, a duly completed compliance certificate in
the form of Exhibit B, with appropriate insertions, dated the date of such
annual report or such quarterly statements and signed by the Chief Financial
Officer or the Controller of the Company, containing (i) a computation of each
of the financial ratios and restrictions set forth in Section 9.6, (ii) the
Current Assets Commitment Amount, if any, to be included in the financial ratios
specified hereunder for the period until the next compliance certificate is due,
(iii) the total amount of all consideration paid for all Foreign Acquisitions
made by the Company and its Domestic Subsidiaries during the period covered by
such compliance certificate (including cash and noncash purchase price,
noncompetition payments, earnout payments, debt assumption and other similar
consideration), (iv) the aggregate amount of all Foreign Investments by the
Company and its Domestic Subsidiaries made during the period covered by such
compliance certificate, (v) the aggregate amount of all Restricted Equity
Payments by the Company and its Domestic Subsidiaries made to Foreign Persons
(other than Restricted Equity Payments made by the Company to its stockholders
to the extent permitted by clause (ii)(1) of the proviso to the first sentence
of Section 9.9) during the period covered by such compliance certificate and
(vi) a statement to the effect that such officer has not become aware of any
Event of Default or Unmatured Event of Default that has occurred and is
continuing or, if there is any such event, describing it and the steps, if any,
being taken to cure it and setting forth all Events of Default that had occurred
but were cured or waived during the period covered by the related financial
statements.

9.1.4 Reports to the SEC and to Shareholders. Promptly upon the filing or
sending thereof, copies of all regular, periodic or special reports of the
Company or any Subsidiary filed with the SEC; copies of all registration
statements of the Company or any Subsidiary filed with the SEC (other than on
Form S-8); and copies of all proxy statements or other communications made to
security holders generally.

9.1.5 Notice of Default, Litigation and ERISA Matters. Promptly upon the Company
obtaining knowledge of any of the following, written notice describing the same
and the steps being taken by the Company or the Subsidiary affected thereby with
respect thereto:

(a) the occurrence of an Event of Default or an Unmatured Event of Default;

(b) any litigation, arbitration or governmental investigation or proceeding not
previously disclosed by the Company to the Lenders which has been instituted or,
to the knowledge of the Company, is threatened against the Company or any
Subsidiary or to which any of the properties of any thereof is subject which
might reasonably be expected to have a Material Adverse Effect;

(c) the institution of any steps by any member of the Controlled Group or any
other Person to terminate any Pension Plan, or the failure of any member of the
Controlled Group to make a required contribution to any Pension Plan (if such
failure is sufficient to give rise to a Lien under Section 302(f) of ERISA) or
to any Multiemployer Pension Plan, or the taking of any action with respect to a
Pension Plan which could result in the requirement that the Company furnish a
bond or other security to the PBGC or such Pension Plan, or the occurrence of
any event with respect to any Pension Plan or Multiemployer Pension Plan which
could result in the incurrence by any member of the Controlled Group of any
material liability, fine or penalty (including any claim or demand for
withdrawal liability or partial withdrawal from any Multiemployer Pension Plan),
or any material increase in the contingent liability of the Company with respect
to any post-retirement welfare plan benefit, or any notice that any
Multiemployer Pension Plan is in reorganization, that increased contributions
may be required to avoid a reduction in plan benefits or the imposition of an
excise tax, that any such plan is or has been funded at a rate less than that
required under Section 412 of the Code, that any such plan is or may be
terminated, or that any such plan is or may become insolvent;

(d) any cancellation (unless contemporaneously replaced with similar coverage)
or material change in any insurance maintained by the Company or any Subsidiary;

(e) any material violation of law by the Company or any Subsidiary or any
officer or director of the Company or any Subsidiary related to the business of
the Company or such Subsidiary; or

(f) any other event (including any violation of any Environmental Law or the
assertion of any Environmental Claim) which might reasonably be expected to have
a Material Adverse Effect.

9.1.6 Management Reports. Promptly upon receipt thereof, copies of all detailed
financial and management reports submitted to the Company by independent
auditors in connection with each audit made by such auditors of the books of the
Company, to the extent such reports identify a material deficiency in the
Company’s internal controls.

9.1.7 Subordinated Debt Notices. Promptly from time to time, copies of any
material notices (including notices of default or acceleration) received from
any holder, or any notice from any trustee, of, under or with respect to any
Subordinated Debt.

9.1.8 Borrowing Base Certificates. Within 45 days of the end of each Fiscal
Quarter, a Borrowing Base Certificate dated as of the end of such Fiscal Quarter
and executed by the Chief Financial Officer or the Controller of the Company on
behalf of the Company (provided that at any time an Event of Default exists, the
Agent may require the Company to deliver Borrowing Base Certificates more
frequently).

9.1.9 Other Information. Promptly from time to time, such other information
concerning the Company and its Subsidiaries as any Lender or the Agent may
reasonably request.

Documents required to be delivered pursuant to Sections 9.1.2 (to the extent
they consist of SEC filings that are publicly available) and 9.1.4 may be
delivered electronically and, if so delivered, shall be deemed to have been
delivered on the date on which the Company provides a link to such documents in
an email addressed to Michele Nowak at the Agent at mn7@daimlerchrysler.com (or
such other email address as the Agent shall provide to the Company from time to
time).

9.2 Books, Records and Inspections. Keep, and cause each Subsidiary to keep, its
books and records in accordance with sound business practices sufficient to
allow the preparation of financial statements in accordance with GAAP; permit,
and cause each Subsidiary to permit, any Lender or the Agent or any
representative thereof to inspect the properties and operations of the Company
or such Subsidiary; and permit, and cause each Subsidiary to permit, at any
reasonable time and with reasonable notice (or at any time without notice if an
Event of Default exists), any Lender or the Agent or any representative thereof
to visit any or all of its offices, to discuss its financial matters with its
officers and its independent auditors (and the Company hereby authorizes such
independent auditors to discuss such financial matters with any Lender or the
Agent or any representative thereof at all times when an Event of Default has
occurred and is continuing), and to examine any of its books or other records;
and permit, and cause each Subsidiary to permit, the Agent (and any Lender that
chooses to join the Agent for the purpose of such inspection) and its
representatives to inspect the Inventory and other tangible assets of the
Company or such Subsidiary, to perform appraisals of the Equipment of the
Company or such Subsidiary, and to inspect, audit, check and make copies of and
extracts from the books, records, computer data, computer programs, journals,
orders, receipts, correspondence and other data relating to Inventory, Accounts
Receivable and any other collateral. All such examinations, inspections, audits
or appraisals by the Agent shall be at the Agent’s expense; provided that if an
Event of Default or Unmatured Event of Default exists, such examinations,
inspections, audits and appraisals shall be at the Company’s expense.

9.3 Maintenance of Property; Insurance. (a) Keep, and cause each Subsidiary to
keep, all material property necessary in the business of the Company or such
Subsidiary in good working order and condition, ordinary wear and tear excepted.

(b) Maintain, and cause each Subsidiary to maintain, with responsible insurance
companies, such insurance as may be required by any law or governmental
regulation or court decree or order applicable to it and such other insurance,
to such extent (including customary deductibles) and against such hazards and
liabilities, as is customarily maintained by companies similarly situated; and,
upon request of the Agent or any Lender, furnish to the Agent or such Lender a
certificate setting forth in reasonable detail the nature and extent of all
insurance maintained by the Company and its Subsidiaries. The Company shall
cause each issuer of an insurance policy with respect to the Company and its
Domestic Subsidiaries to provide the Agent with an endorsement (i) showing loss
payable to the Agent with respect to each policy of property or casualty
insurance and naming the Agent and each Lender as an additional insured with
respect to each policy of insurance for liability for personal injury or
property damage, (ii) providing that 30 days’ notice will be given to the Agent
prior to any cancellation of, material reduction or change in coverage provided
by or other material modification to such policy and (iii) reasonably acceptable
in all other respects to the Agent. The Company shall execute and deliver, and
shall cause each Loan Party to execute and deliver, to the Agent a collateral
assignment, in form and substance reasonably satisfactory to the Agent, of each
business interruption insurance policy maintained by such Loan Party.

9.4 Compliance with Laws; Payment of Taxes and Liabilities. (a) Comply, and
cause each Subsidiary to comply, with all applicable laws, rules, regulations,
decrees, orders, judgments, licenses and permits, except where failure to comply
could not reasonably be expected to have a Material Adverse Effect; and (b) pay,
and cause each Subsidiary to pay, prior to delinquency, all taxes and other
governmental charges against it or any of its property, as well as claims of any
kind which, if unpaid, might become a Lien on any of its property; provided that
the foregoing shall not require the Company or any Subsidiary to pay any such
tax or charge so long as it shall contest the validity thereof in good faith by
appropriate proceedings and shall set aside on its books adequate reserves with
respect thereto in accordance with GAAP.

9.5 Maintenance of Existence, etc. Maintain and preserve, and (subject to
Section 9.10 and to the ability of the Company to dissolve Subsidiaries the
dissolution of which could not have a Material Adverse Effect) cause each
Subsidiary to maintain and preserve, (a) its existence and good standing in the
jurisdiction of its organization and (b) its qualification to do business and
good standing in each jurisdiction where the nature of its business makes such
qualification necessary (except in those instances in which the failure to be
qualified or in good standing does not have a Material Adverse Effect).

9.6 Financial Covenants.

9.6.1 Current Ratio. Not permit the ratio of Consolidated Current Assets to
Consolidated Current Liabilities at any time to be less than 1.00:1.0.

9.6.2 Fixed Charge Coverage Ratio. Not permit the Fixed Charge Coverage Ratio
for any Computation Period to be less than 1.00:1.0.

9.6.3 Ratio of Non-Floorplan Debt to Stockholders’ Equity. Not permit the ratio
of Funded Debt (less Debt under Floor Plan Financings) to Stockholders’ Equity
of the Company to be greater than 1.3:1 at any time.

9.6.4 Funded Debt to EBITDA Ratio. Not permit the Funded Debt to EBITDA Ratio as
of the last day of any Computation Period to exceed (x) 3.50:1.0 for any
Computation Period ending during the period from the Effective Date through
September 30, 2005, (y) 3.00:1.0 for any Computation Period ending during the
period from October 1, 2005 through September 30, 2006 and (z) 2.75:1.0 for any
Computation Period ending after October 1, 2006.

9.6.5 Domestic Funded Debt to Domestic EBITDA Ratio. Not permit the Domestic
Funded Debt to Domestic EBITDA Ratio as of the last day of any Computation
Period to exceed (x) 4.25:1.0 for any Computation Period ending during the
period from the Effective Date through September 30, 2005, (y) 3.75:1.0 for any
Computation Period ending during the period from October 1, 2005 through
September 30, 2006 and (z) 3.50:1.0 for any Computation Period ending after
October 1, 2006.

9.6.6 Stockholders’ Equity. Not permit at any time Stockholders’ Equity of the
Company to be less than the sum of (a) $955,486,000 plus (b) an amount equal to
50% of the Consolidated Net Income earned in each full Fiscal Quarter ending
after June 30, 2004 (with no deduction for a net loss in any such Fiscal
Quarter).

9.6.7 Working Capital. Cause each Subsidiary to maintain such level of working
capital as is necessary to satisfy the requirements of such Subsidiary’s Dealer
Franchise Agreements.

9.7 Limitations on Debt. Not, and not permit any Subsidiary to, create, incur,
assume or suffer to exist any Debt, except:

(a) obligations under this Agreement and the other Loan Documents;

(b) Debt secured by Liens permitted by Section 9.8(d), and extensions, renewals
and refinancings thereof, provided that (x) the aggregate amount of all such
Debt consisting of purchase money Debt and Debt consisting of Capital Leases
that, in either case, are used to finance the acquisition, construction or
improvement of real property and leasehold interests or improvements shall not
exceed $50,000,000 at any time outstanding and (y) the aggregate amount of all
such Debt (other than Debt described in clause (x) above) shall not exceed
$20,000,000 at any time outstanding;

(c) Unsecured Debt of Domestic Subsidiaries to the Company or to any other
Domestic Subsidiary;

(d) unsecured Debt of the Company to Domestic Subsidiaries;

(e) (i) the 2002 Subordinated Notes and guaranties thereof provided by the
Domestic Subsidiaries, so long as each such guaranty thereof is subordinated to
the obligations of the respective Domestic Subsidiary under the Loan Documents
on substantially the same basis as the obligations of the Company under the 2002
Subordinated Notes are subordinated to the obligations of the Company under the
Loan Documents, (ii) other Subordinated Debt and (iii) Refinancing Debt in
respect thereof; provided that the aggregate principal amount of all Seller
Subordinated Debt at any time outstanding shall not exceed $30,000,000;

(f) Hedging Obligations incurred for bona fide hedging purposes and not for
speculation;

(g) Debt described on Schedule 9.7 and any extension, renewal or refinancing
thereof so long as the principal amount thereof is not increased and the
obligors are not changed;

(h) Debt with respect to any Floor Plan Financing provided to the Company or any
Domestic Subsidiary by any Floor Plan Financing Provider party to the
Intercreditor Agreement or any other Person to whom the Required Lenders, in
their sole discretion, consent;

(i) Debt to DCSNA in respect of Floor Plan Financings;

(j) other Debt, in addition to the Debt listed above, of the Company and its
Domestic Subsidiaries in an aggregate amount not at any time exceeding
$50,000,000;

(k) Debt of Foreign Subsidiaries to (x) the Company or any Subsidiary, to the
extent not prohibited by clause (z) of the proviso to Section 9.19 or (y) any
other Person as to which neither the Company nor any Domestic Subsidiary is
directly or indirectly liable or provides any Suretyship Liability or credit
support of any kind;

(l) recourse obligations, repurchase obligations and Suretyship Liabilities of
Domestic Subsidiaries arising in the ordinary course of business in connection
with the sale of retail installment contracts or retail leases involving Motor
Vehicles to financial institutions that are not Restricted Affiliates;

(m) obligations arising from agreements by the Company or a Subsidiary to
provide for indemnification, customary purchase price closing adjustments,
earn-outs or other similar obligations, in each case, incurred in connection
with an Acquisition permitted hereunder; and

(n) Debt of the Company or any of its Subsidiaries arising from the honoring by
a bank or other financial institution of a check, draft or similar instrument
inadvertently (except in the case of daylight overdrafts) drawn against
insufficient funds in the ordinary course of business, provided, however, that
such Debt is extinguished within three Business Days of incurrence.

9.8 Liens. Not, and not permit any Subsidiary to, create or permit to exist any
Lien on any of its real or personal properties, assets or rights of whatsoever
nature (whether now owned or hereafter acquired), except:

(a) Liens for taxes or other governmental charges not at the time delinquent or
thereafter payable without penalty or being contested in good faith by
appropriate proceedings and, in each case, for which it maintains adequate
reserves;

(b) Liens arising in the ordinary course of business (such as (i) Liens of
carriers, warehousemen, mechanics and materialmen and other similar Liens
imposed by law and (ii) Liens incurred in connection with worker’s compensation,
unemployment compensation and other types of social security (excluding Liens
arising under ERISA) or in connection with surety bonds, bids, performance bonds
and similar obligations) for sums not overdue or being contested in good faith
by appropriate proceedings and not involving any deposits or advances or
borrowed money or the deferred purchase price of property or services and, in
each case, for which it maintains adequate reserves;

(c) Liens described on Schedule 9.8 and replacements, extensions and renewals of
such Liens upon or in the same property theretofore subject thereto (without
increase in the amount of any Debt secured thereby);

(d) Subject to the limitation set forth in Section 9.7(b), (i) Liens arising in
connection with Capital Leases (and attaching only to the property being
leased), (ii) Liens existing on property at the time of the acquisition thereof
by the Company or any Subsidiary (and not created in contemplation of such
acquisition) and (iii) Liens that constitute purchase money security interests
on any property securing Debt incurred for the purpose of financing all or any
part of the cost of acquiring such property, provided that any such Lien
attaches to such property within 60 days of the acquisition thereof and attaches
solely to the property so acquired;

(e) attachments, appeal bonds, judgments and other similar Liens, for sums not
exceeding $10,000,000 arising in connection with court proceedings, provided the
execution or other enforcement of such Liens is effectively stayed and the
claims secured thereby are being actively contested in good faith and by
appropriate proceedings;

(f) easements, rights of way, restrictions, minor defects or irregularities in
title and other similar Liens not interfering in any material respect with the
ordinary conduct of the business of the Company or any Subsidiary;

(g) Liens arising under the Loan Documents;

(h) Liens on any asset of a Domestic Subsidiary securing Debt permitted by
Sections 9.7(h) and (i);

(i) Liens (the “Approved Swap Liens” and individually, an “Approved Swap Lien”)
arising in connection with any Hedging Agreement so long as the Required Lenders
have provided their prior written consent to such Liens (each such Hedging
Agreement, an “Approved Swap Document”); provided, if a Letter of Credit has
been issued to the Company’s counterparty in connection with an Approved Swap
Document, then the Liens arising in connection therewith shall not be considered
Approved Swap Liens;

(j) Liens on Capital Stock or assets of Foreign Subsidiaries securing Debt
permitted by Section 9.7(k), to the extent such Capital Stock and assets are not
required to be pledged to the Agent hereunder;

(k) Liens on the Comerica Cash Collateral so long as the Comerica Letters of
Credit remain outstanding;

(l) Liens on real property of a Person at the time such Person becomes a
Subsidiary, provided that (x) such Liens are not created in contemplation of
such Person becoming a Subsidiary and (y) such Liens may not extend to any other
property; and

(m) Liens of a collecting bank under Section 4-210 of the Uniform Commercial
Code and Liens arising solely by virtue of any statutory or common law provision
relating to banker’s Liens and rights of setoff as to deposit accounts
maintained with a bank in the ordinary course of business (provided such deposit
accounts are not dedicated cash collateral accounts).

9.9 Restricted Payments. Not, and not permit any Subsidiary to, (a) make any
distribution to any of its shareholders, the Company or any other Subsidiary,
(b) purchase or redeem any of its Capital Stock, (c) pay any management fees or
similar fees to any of its shareholders, the Company, any other Subsidiary or
any Affiliate, (d) make any redemption, prepayment, defeasance or repurchase of
any Subordinated Debt or (e) set aside funds for any of the foregoing
(distributions and payments referred to in clause (a), (b) and (c) above (and
funds set aside under clause (e) above in respect of any such distribution or
payment) are referred to herein as “Restricted Equity Payments”); provided that
(i) any Subsidiary may pay dividends or make other distributions to the Company
or another Subsidiary and (ii) so long as no Event of Default or Unmatured Event
of Default has occurred and is continuing or would result therefrom and,
immediately after giving effect thereto, the Company is in pro forma compliance
with all the financial ratios and restrictions set forth in Section 9.6, the
Company and its Subsidiaries may (1) pay dividends or make other distributions
to its stockholders and purchase or redeem its Capital Stock, (2) pay management
fees or similar fees as set forth under the relevant operating agreements of
Subsidiaries to any of its shareholders, the Company, any other Subsidiary or
any Affiliate and (3) redeem, prepay, defease, repurchase or otherwise repay the
2002 Subordinated Notes using the proceeds of a substantially concurrent
offering of Capital Stock issued by the Company (other than Disqualified Stock)
or the proceeds of a substantially concurrent refinancing (with Refinancing Debt
of the Company) of the 2002 Subordinated Notes. For purposes of greater clarity,
all payments described in clauses (1) and (2) above are Restricted Equity
Payments. Notwithstanding the foregoing, no Restricted Equity Payment shall be
permitted to be made by the Company or any Domestic Subsidiary to any Foreign
Person (other than Restricted Equity Payments made by the Company to its
stockholders to the extent permitted by clause (ii)(1) of the proviso to the
first sentence of this Section) if, after giving effect thereto, the sum of
(A) the total consideration (including cash and noncash purchase price,
noncompetition payments, earnout payments, debt assumption and other similar
consideration) paid by the Company and its Domestic Subsidiaries for all Foreign
Acquisitions made after the Effective Date plus (B) the aggregate amount of all
Foreign Investments made by the Company and its Domestic Subsidiaries after the
Effective Date plus (C) the aggregate amount of all Restricted Equity Payments
made by the Company and its Domestic Subsidiaries to Foreign Persons (other than
Restricted Equity Payments made by the Company to its stockholders to the extent
permitted by clause (ii)(1) of the proviso to the first sentence of this
Section) after the Effective Date shall exceed the Foreign Amount.

9.10 Mergers, Consolidations, Sales. Not, and not permit any Subsidiary to, be a
party to any merger or consolidation, or purchase or otherwise acquire all or
substantially all of the assets or any stock of any class of, or any membership
or partnership or joint venture interest in, any other Person, or, except in the
ordinary course of its business, sell, transfer, convey or lease all or any
substantial part of its assets, or sell or assign with or without recourse any
receivables, except for: (a) any such merger, consolidation, sale, transfer,
conveyance, lease or assignment of or by any Domestic Subsidiary into the
Company (provided, that in the case of any merger or consolidation, the Company
is the survivor) or into, with or to any other Domestic Subsidiary; (b) any such
purchase or other acquisition by the Company or any Domestic Subsidiary of the
assets or stock of any Domestic Subsidiary; (c) any such merger, consolidation,
sale, transfer, conveyance, lease or assignment of or by any Foreign Subsidiary
into, with or to any other Foreign Subsidiary; (d) any such purchase or other
acquisition by any Foreign Subsidiary of the assets or stock of any Foreign
Subsidiary; (e) any Acquisition (other than a Foreign Acquisition) by the
Company or any Domestic Subsidiary if (1) immediately before and after giving
effect to such Acquisition, no Event of Default or Unmatured Event of Default
shall exist, (2) immediately after giving effect to such Acquisition, the
Company is in pro forma compliance with all the financial ratios and
restrictions set forth in Section 9.6, (3) in the case of the Acquisition of any
Person, the Board of Directors (or similar body) of such Person has approved
such Acquisition and all requisite Manufacturers have consented to such
Acquisition (provided that such Manufacturers need not have consented to such
Acquisition at the time of consummation thereof if the Company or the Subsidiary
making such Acquisition has an irrevocable option, on terms and conditions
(including cash escrow) satisfactory to the Agent in its sole discretion, to put
the Person acquired in such Acquisition back to the seller thereof for a price
in cash at least equal to the total amount of cash consideration paid by the
Company or such Subsidiary in such Acquisition (including purchase price,
noncompetition payments, earnout payments, debt assumption and other similar
consideration) within 180 days if such Manufacturers have not consented to such
Acquisition, which option is otherwise unconditional, and which option must be
exercised by the Company or the applicable Subsidiary within such period if such
consents are not obtained) and (4) prior to and after such Acquisition, the
Chief Financial Officer of the Company shall have delivered a certificate to the
Agent confirming that the conditions set forth in clauses (1) — (3) above will
be (in the case of a certificate delivered prior to such Acquisition) or have
been (in the case of a certificate delivered after such Acquisition) met; (f)
any Foreign Acquisition by the Company or any Subsidiary if (1) immediately
before and after giving effect to such Foreign Acquisition, no Event of Default
or Unmatured Event of Default shall exist, (2) immediately after giving effect
to such Foreign Acquisition, the Company is in pro forma compliance with all the
financial ratios and restrictions set forth in Section 9.6, (3) in the case of
the Foreign Acquisition of any Person, the Board of Directors (or similar body)
of such Person has approved such Foreign Acquisition and all requisite
Manufacturers have consented to such Foreign Acquisition (provided that such
Manufacturers need not have consented to such Foreign Acquisition at the time of
consummation thereof if the Company or the Subsidiary making such Foreign
Acquisition has an irrevocable option, on terms and conditions (including cash
escrow) satisfactory to the Agent in its sole discretion, to put the Person
acquired in such Foreign Acquisition back to the seller thereof for a price in
cash at least equal to the total amount of cash consideration paid by the
Company or such Subsidiary in such Foreign Acquisition (including purchase
price, noncompetition payments, earnout payments, debt assumption and other
similar consideration) within 180 days if such Manufacturers have not consented
to such Foreign Acquisition, which option is otherwise unconditional, and which
option must be exercised by the Company or the applicable Subsidiary within such
period if such consents are not obtained) and (4) after giving effect to such
Foreign Acquisition, the sum of (i) the total consideration (including cash and
noncash purchase price, noncompetition payments, earnout payments, debt
assumption and other similar consideration) paid by the Company and its Domestic
Subsidiaries for all Foreign Acquisitions made after the Effective Date plus
(ii) the aggregate amount of all Foreign Investments made by the Company and its
Domestic Subsidiaries after the Effective Date plus (iii) the aggregate amount
of all Restricted Equity Payments made by the Company and its Domestic
Subsidiaries to Foreign Persons (other than Restricted Equity Payments made by
the Company to its stockholders permitted by clause (ii)(1) of the proviso to
the first sentence of Section 9.9) after the Effective Date shall not exceed the
Foreign Amount; (g) sales and dispositions (“Dispositions”) of assets (including
the Capital Stock of Subsidiaries) for at least fair market value (as determined
by the Board of Directors of the Company) so long as the net book value of all
assets sold or otherwise disposed of in any Fiscal Year does not exceed
$50,000,000 (exclusive of any Disposition the net cash proceeds of which are
used within 180 days to purchase another asset performing the same or a similar
function as the asset disposed of); and (h) the Company and its Subsidiaries may
enter into joint ventures permitted by Section 9.19 which joint ventures are
engaged in businesses permitted by Section 9.18.

9.11 Modification of Organizational Documents. Not permit the Certificate or
Articles of Incorporation, By-Laws or other organizational documents of the
Company or any Subsidiary to be amended or modified in any way which might
reasonably be expected to materially adversely affect the interests of the
Lenders.

9.12 Use of Proceeds. (a) Use the proceeds of the Revolving Loans and the
Letters of Credit solely for working capital, for Acquisitions permitted by
Section 9.10, for Capital Expenditures, to make Investments permitted hereunder,
to repurchase the Company’s Capital Stock and for other general corporate
purposes.

(b) Not use or permit any proceeds of any Loan to be used, either directly or
indirectly, for any other purpose, including for the purpose, whether immediate,
incidental or ultimate, of “purchasing or carrying” any Margin Stock.

9.13 Further Assurances. (a) Take, and cause each Subsidiary to take, such
actions as are necessary or as the Agent or the Required Lenders may reasonably
request from time to time (including the execution and delivery of guaranties,
security agreements, pledge agreements, mortgages, deeds of trust, financing
statements and other documents, the filing or recording of any of the foregoing,
and the delivery of stock certificates and other collateral with respect to
which perfection is obtained by possession) to ensure that (a) the obligations
of the Company hereunder and under the other Loan Documents (i) are secured by
substantially all of the assets (other than property in which the Company is
prohibited from granting a security interest, pledge or assignment pursuant to a
Permitted Restriction) of the Company and (ii) guaranteed by all of its
Subsidiaries (including, promptly upon the acquisition or creation thereof, any
Subsidiary acquired or created after the date hereof but excluding Foreign
Subsidiaries (to the extent that such exclusion is necessary to avoid material
adverse tax consequences for the Company)) by execution of a counterpart of the
Guaranty and (b) the obligations of each Subsidiary under the Guaranty are
secured by substantially all of the assets (other than property in which such
Subsidiary is prohibited from granting a security interest, pledge or assignment
pursuant to a Permitted Restriction) of such Subsidiary (other than Foreign
Subsidiaries (to the extent that such exclusion is necessary to avoid material
adverse tax consequences for the Company)), provided that (i) the pledge by the
Company or any Subsidiary (other than a Foreign Subsidiary) of the stock of any
Foreign Subsidiary shall be limited to 65% of the stock of such Foreign
Subsidiary to the extent the pledge of a greater percentage would have material
adverse tax consequences for the Company and (ii) a pledge of the stock of a
Subsidiary shall not be required if and to the extent that such pledge would
violate a Permitted Restriction in favor of a Manufacturer.

(b) It is understood that none of the funds in any deposit account will be
included in the Borrowing Base unless and until such a Control Agreement with
respect to such account is delivered to the Agent.

9.14 Transactions with Affiliates. Not, and not permit any Subsidiary to, enter
into, or cause, suffer or permit to exist any transaction, arrangement or
contract with any of its Affiliates which is on terms that are less favorable to
the Company or such Subsidiary than are obtainable from any Person which is not
one of its Affiliates; provided that the foregoing shall not prohibit
(i) transactions among the Company and its Domestic Subsidiaries (and not
involving any Foreign Subsidiary), (ii) transactions among Foreign Subsidiaries
(and not involving the Company or any Domestic Subsidiary) and (iii) any
transaction between the Company or a Domestic Subsidiary, on the one hand, and a
Foreign Subsidiary, on the other hand, which is on terms no less favorable to
the Company or such Domestic Subsidiary than are obtainable from any Person
which is not one of its Affiliates.

9.15 Employee Benefit Plans. Maintain, and cause each Subsidiary to maintain,
each Pension Plan and Foreign Employee Benefit Plan in substantial compliance
with all applicable requirements of law and regulations.

9.16 Environmental Matters. (a) If any Release or Disposal of Hazardous
Substances shall occur or shall have occurred on any real property or any other
assets of the Company or any Subsidiary, the Company shall, or shall cause the
applicable Subsidiary to, cause the prompt containment and removal of such
Hazardous Substances and the remediation of such real property or other assets
as necessary to comply with all Environmental Laws and to preserve the value of
such real property or other assets. Without limiting the generality of the
foregoing, the Company shall, and shall cause each Subsidiary to, comply with
any valid Federal or state judicial or administrative order requiring the
performance at any real property of the Company or any Subsidiary of activities
in response to the Release or threatened Release of a Hazardous Substance.

(b) To the extent that the transportation of “hazardous waste” as defined by
RCRA is permitted by this Agreement, the Company shall, and shall cause its
Subsidiaries to, dispose of such hazardous waste only at licensed disposal
facilities operating in compliance with Environmental Laws.

9.17 Inconsistent Agreements. Not, and not permit any Subsidiary to, enter into
any agreement containing any provision which would (a) be violated or breached
by any borrowing by the Company hereunder or by the performance by the Company
or any Subsidiary of any of its obligations hereunder or under any other Loan
Document, (b) except for Permitted Restrictions and the terms of this Agreement,
prohibit the Company or any Subsidiary from granting to the Agent, for the
benefit of the Lenders, a Lien on any of its assets or (c) except for Permitted
Restrictions, create or permit to exist or become effective any encumbrance or
restriction on the ability of any Subsidiary to (i) pay dividends or make other
distributions to the Company or any other applicable Subsidiary, or pay any Debt
owed to the Company or any other Subsidiary, (ii) make loans or advances to the
Company or any other Subsidiary or (iii) transfer any of its assets or
properties to the Company or any other Subsidiary.

9.18 Business Activities. Not, and not permit any Subsidiary to, engage in any
line of business other than the businesses engaged in on the Effective Date and
businesses reasonably related thereto.

9.19 Investments. Not, and not permit any Subsidiary to, make or permit to exist
any Investment in any other Person, except (without duplication) the following:

(a) contributions by the Company to the capital of any of its Subsidiaries, or
by any such Subsidiary to the capital of any of its Subsidiaries;

(b) Investments by the Company in any Subsidiary or by any Subsidiary in the
Company, or by any Subsidiary in any other Subsidiary, by way of intercompany
loans, advances or guaranties, all to the extent permitted by Section 9.7;

(c) Suretyship Liabilities permitted by Section 9.7;

(d) Cash Equivalent Investments;

(e) bank deposits in the ordinary course of business;

(f) Investments in securities of account debtors received pursuant to any plan
of reorganization or similar arrangement upon the bankruptcy or insolvency of
such account debtors;

(g) Investments to consummate Acquisitions permitted by Section 9.10;

(h) Investments in an aggregate amount not exceeding $60,000,000 at any one time
outstanding in Persons engaged in businesses in which the Company and its
Subsidiaries are permitted to engage hereunder (provided that any Investment
made with the proceeds of any offering of Capital Stock (other than Disqualified
Stock) or Subordinated Debt of the Company shall be disregarded when determining
compliance with the aggregate dollar limit in this clause (h));

(i) Investments in an aggregate amount not to exceed $30,000,000 at any time
outstanding in FRN of Tulsa, LLC, a Delaware limited liability company;

(j) consumer loans and leases entered into, purchased or otherwise acquired by
the Company or its Subsidiaries, as lender, lessor or assignee, as applicable,
in the ordinary course of business;

(k) Foreign Investments; and

(l) such other Investments consented to by the Required Lenders in their sole
discretion;

provided that (x) any Investment which when made complies with the requirements
of the definition of the term “Cash Equivalent Investment” may continue to be
held notwithstanding that such Investment if made thereafter would not comply
with such requirements; (y) no Investment otherwise permitted by clause (a),
(b), (c), (g), (h), (i) or (k) shall be permitted to be made if, immediately
before or after giving effect thereto, any Event of Default or Unmatured Event
of Default exists; and (z) no Foreign Investment shall be permitted to be made
by the Company or any Domestic Subsidiary if, after giving effect thereto, the
sum of (A) the total consideration (including cash and noncash purchase price,
noncompetition payments, earnout payments, debt assumption and other similar
consideration) paid by the Company and its Domestic Subsidiaries for all Foreign
Acquisitions made after the Effective Date plus (B) the aggregate amount of all
Foreign Investments made by the Company and its Domestic Subsidiaries after the
Effective Date plus (C) the aggregate amount of all Restricted Equity Payments
paid by the Company and its Domestic Subsidiaries to Foreign Persons (other than
Restricted Equity Payments made by the Company to its stockholders permitted by
clause (ii)(1) of the proviso to the first sentence of Section 9.9) after the
Effective Date shall exceed the Foreign Amount.

9.20 Restriction of Amendments to Certain Documents. Not amend or otherwise
modify, or waive any rights under, the 2002 Subordinated Notes Indenture, the
2002 Subordinated Notes, the Approved Swap Documents (or any instrument
governing Refinancing Debt in respect of the 2002 Subordinated Notes), in any
case, if such amendment, modification or waiver could reasonably be expected to
be adverse to the Lenders in any respect; and not take any action to terminate
any Approved Swap Document if it is a condition to such termination that the
Company make any payment to the counterparty under such Approved Swap Document,
or if a consequence of such termination would permit such counterparty to retain
or sell any collateral or to demand any payment from the Company.

9.21 Limitation on Floor Plan Amendments. Not modify any Floor Plan Financing
arrangement if such modification would have a Material Adverse Effect.

SECTION 10. EFFECTIVENESS; CONDITIONS OF LENDING, ETC.

The obligation of each Lender to make its Loans and of the Issuing Lender to
issue Letters of Credit is subject to the following conditions precedent:

10.1 Conditions to Effectiveness. This Agreement shall become effective, and the
Existing Letters of Credit shall be deemed to be issued and outstanding
hereunder, on the Effective Date if the Agent shall have received on or prior to
the Effective Date all of the following, each duly executed and dated the date
hereof (or such other date as shall be satisfactory to the Agent), in form and
substance reasonably satisfactory to the Agent (unless waived in writing by the
Agent and the Lenders):

10.1.1 Notes. A Note executed by the Company in favor of each Lender.

10.1.2 Resolutions. Certified copies of resolutions of the Board of Directors of
the Company authorizing the execution, delivery and performance by the Company
of this Agreement, the Notes and the other Loan Documents to which the Company
is a party; and certified copies of resolutions of the Board of Directors of
each other Loan Party authorizing the execution, delivery and performance by
such Loan Party of each Loan Document to which such entity is a party.

10.1.3 Consents, etc. Certified copies of all documents evidencing any necessary
corporate, limited liability company or partnership action, consents and
governmental approvals (if any) required for the execution, delivery and
performance by the Company and each other Loan Party of the documents referred
to in this Section 10.

10.1.4 Incumbency and Signature Certificates. A certificate of the Secretary or
an Assistant Secretary (or other appropriate representative) of each Loan Party
certifying the names of the officer or officers of such entity authorized to
sign the Loan Documents to which such entity is a party, together with a sample
of the true signature of each such officer (it being understood that the Agent
and each Lender may conclusively rely on each such certificate until formally
advised by a like certificate of any changes therein).

10.1.5 Reaffirmation. A counterpart of the Reaffirmation executed by each
Subsidiary of the Company (other than Foreign Subsidiaries).

10.1.6 Opinion of Counsel. An opinion of counsel reasonably satisfactory to the
Agent.

10.1.7 Payment of Interest and Fees. Evidence of payment by the Company of all
accrued and unpaid interest, fees, costs and expenses to the extent then due and
payable on the Effective Date, together with all Attorney Costs of the Agent to
the extent invoiced prior to the Effective Date, plus such additional amounts of
Attorney Costs as shall constitute the Agent’s reasonable estimate of Attorney
Costs incurred or to be incurred by the Agent through the closing proceedings
(provided that such estimate shall not thereafter preclude final settling of
accounts between the Company and the Agent).

10.1.8 Solvency Certificate. A Solvency Certificate, substantially in the form
of Exhibit F, executed by the Chief Financial Officer of the Company.

10.1.9 Closing Certificate. A certificate signed by a Vice President of the
Company dated as of the Effective Date, affirming the matters set forth in
Section 10.2.1 as of the Effective Date.

10.1.10 Governing Documents. A certificate of the Secretary or Assistant
Secretary (or other appropriate representative) of each Loan Party certifying
that either (i) there has been no change or amendment (other than those attached
to such certificate) to its respective articles of incorporation, by-laws,
certificate of formation or operating agreement (as applicable) or other
governing documents since certified copies of such documents were provided to
the Agent in connection with the Existing Agreement or (ii) such documents have
been delivered to the Agent in connection with the closing hereunder.

10.1.11 Borrowing Base Certificate. A Borrowing Base Certificate dated as of the
Effective Date.

10.1.12 Intercreditor Agreement. A duly executed copy of the Intercreditor
Agreement.

10.1.13 Security Agreement. A duly executed copy of the Security Agreement.

10.1.14 Other. Such other documents as the Agent or any Lender may reasonably
request.

10.2 Conditions. The obligation (a) of each Lender to make each Loan and (b) of
the Issuing Lender to issue each Letter of Credit is subject to the following
further conditions precedent that:

10.2.1 Compliance with Warranties, No Default, etc. Both before and after giving
effect to the making of any Loan or the issuance of any Letter of Credit, the
following statements shall be true and correct:

(a) the representations and warranties of the Company and each Subsidiary set
forth in this Agreement and the other Loan Documents shall be true and correct
in all material respects with the same effect as if then made (except to the
extent stated to relate to a specific earlier date, in which case such
representations and warranties shall be true and correct as of such earlier
date); and

(b) no Event of Default or Unmatured Event of Default shall have then occurred
and be continuing.

10.2.2 Confirmatory Certificate. If requested by the Agent or any Lender, the
Agent shall have received (in sufficient counterparts to provide one to each
Lender) a certificate dated the date of such requested Loan or Letter of Credit
and signed by a duly authorized representative of the Company as to the matters
set out in Section 10.2.1 (it being understood that each request by the Company
for the making of a Loan or the issuance of a Letter of Credit shall be deemed
to constitute a warranty by the Company that the conditions precedent set forth
in Section 10.2.1 will be satisfied at the time of the making of such Loan or
the issuance of such Letter of Credit), together with such other documents as
the Agent or any Lender may reasonably request in support thereof.

SECTION 11. EVENTS OF DEFAULT AND THEIR EFFECT.

11.1 Events of Default. Each of the following shall constitute an Event of
Default under this Agreement:

11.1.1 Non-Payment of the Loans, etc. Default in the payment when due of the
principal of any Loan or reimbursement obligation with respect to any Letter of
Credit by the Company hereunder; or default, and continuance thereof for five
Business Days, in the payment when due of any interest, fee or other amount
payable by the Company hereunder or under any other Loan Document.

11.1.2 Non-Payment of Other Debt. Any default shall occur under the terms
applicable to any Debt of the Company or any Subsidiary in an aggregate amount
(for all such Debt so affected) exceeding $20,000,000 (or the Dollar Equivalent
thereof if denominated in a currency other than Dollars) and such default shall
(a) consist of the failure to pay such Debt when due, whether by acceleration or
otherwise, or (b) accelerate the maturity of such Debt or permit the holder or
holders thereof, or any trustee or agent for such holder or holders, to cause
such Debt to become due and payable prior to its expressed maturity; or any such
Debt shall be required to be prepaid or redeemed (other than by a regularly
scheduled prepayment or redemption), purchased or defeased or an offer to
prepay, redeem, purchase or defease such Debt shall be required to be made, in
each case prior to the stated maturity thereof; or any default shall occur under
any Floor Plan Financing provided by any Lender or any Affiliate of a Lender to
the Company or any Subsidiary.

11.1.3 Other Material Obligations. Default in the payment when due, or in the
performance or observance of, any material obligation of, or condition agreed to
by, the Company or any Subsidiary with respect to any material purchase or lease
of goods or services, or any agreement with a Manufacturer, where such default,
singly or in the aggregate with all other such defaults, might reasonably be
expected to have a Material Adverse Effect or cause the loss of a material
franchise.

11.1.4 Bankruptcy, Insolvency, etc. The Company or any Subsidiary becomes
insolvent or generally fails to pay, or admits in writing its inability or
refusal to pay, debts as they become due; or the Company or any Subsidiary
applies for, consents to, or acquiesces in the appointment of a trustee,
receiver or other custodian for the Company or such Subsidiary or any property
thereof, or makes a general assignment for the benefit of creditors; or, in the
absence of such application, consent or acquiescence, a trustee, receiver or
other custodian is appointed for the Company or any Subsidiary or for a
substantial part of the property of any thereof and is not discharged within
60 days; or any bankruptcy, reorganization, debt arrangement, or other case or
proceeding under any bankruptcy or insolvency law, or any dissolution or
liquidation proceeding, is commenced in respect of the Company or any Subsidiary
(other than a voluntary dissolution, not under any bankruptcy or insolvency law,
of an immaterial Subsidiary), and if such case or proceeding is not commenced by
the Company or such Subsidiary, it is consented to or acquiesced in by the
Company or such Subsidiary, or remains for 30 days undismissed; or the Company
or any Subsidiary takes any action to authorize, or in furtherance of, any of
the foregoing.

11.1.5 Non-Compliance with Loan Documents. (a) Failure by the Company to comply
with or to perform any covenant set forth in Sections 9.1.5(a), 9.5 through 9.14
(excluding Section 9.6.7), and 9.19 through 9.21; (b) failure by the Company to
comply with the covenant set forth in Section 9.6.7 and continuance of such
failure for 60 days; or (c) failure by any Loan Party to comply with or to
perform any other provision of this Agreement or any other Loan Document (and
not constituting an Event of Default under any other provision of this
Section 11) and continuance of such failure for 30 days.

11.1.6 Warranties. Any warranty made by the Company or any Subsidiary herein or
any other Loan Document is breached or is false or misleading in any material
respect, or any schedule, certificate, financial statement, report, notice or
other writing furnished by the Company or any Subsidiary to the Agent or any
Lender in connection herewith is false or misleading in any material respect on
the date as of which the facts therein set forth are stated or certified.

11.1.7 Pension Plans. (i) Institution of any steps by the Company or any other
Person to terminate a Pension Plan if as a result of such termination the
Company could be required to make a contribution to such Pension Plan, or could
incur a liability or obligation to such Pension Plan or Foreign Employee Benefit
Plan, in excess of $10,000,000 (or the Dollar Equivalent thereof if denominated
in a currency other than Dollars); (ii) a contribution failure occurs with
respect to any Pension Plan sufficient to give rise to a Lien under Section
302(f) of ERISA; or (iii) there shall occur any withdrawal or partial withdrawal
from a Multiemployer Pension Plan and the withdrawal liability (without
unaccrued interest) to Multiemployer Pension Plans as a result of such
withdrawal (including any outstanding withdrawal liability that the Company and
the Controlled Group have incurred on the date of such withdrawal) exceeds
$10,000,000.

11.1.8 Judgments. Final judgments which exceed an aggregate of $10,000,000 (or
the Dollar Equivalent thereof if denominated in a currency other than Dollars)
shall be rendered against the Company or any Subsidiary and shall not have been
paid, discharged or vacated or had execution thereof stayed pending appeal
within 60 days after entry or filing of such judgments.

11.1.9 Invalidity of Guaranty, etc. The Guaranty shall cease to be in full force
and effect with respect to any Subsidiary, other than by virtue of the release
of such Subsidiary after sale thereof in a transaction permitted hereunder or
the voluntary dissolution of an immaterial Subsidiary; or any Subsidiary (or any
Person by, through or on behalf of such Subsidiary) shall contest in any manner
the validity, binding nature or enforceability of the Guaranty with respect to
such Subsidiary.

11.1.10 Invalidity of Collateral Documents, etc. Any Collateral Document shall
cease to be in full force and effect, other than by virtue of the release of
such Subsidiary after sale thereof in a transaction permitted hereunder or the
voluntary dissolution of an immaterial Subsidiary; or the Company or any
Subsidiary (or any Person by, through or on behalf of the Company or any
Subsidiary) shall contest in any manner the validity, binding nature or
enforceability of any Collateral Document.

11.1.11 Invalidity of Subordination Provisions, etc. Any subordination provision
in any document or instrument governing Subordinated Debt, or any subordination
provision in any guaranty by any Subsidiary of any Subordinated Debt, shall
cease to be in full force and effect, or the Company or any other Person
(including the holder of any applicable Subordinated Debt) shall contest in any
manner the validity, binding nature or enforceability of any such provision.

11.1.12 Change of Control. Individuals who on the date hereof constituted the
Board of Directors of the Company (together with any new directors whose
election to such board or whose nomination for election by the stockholders of
the Company was approved by a vote of a majority of the directors then still in
office who were either (x) directors on the date hereof or (y) whose election or
nomination for election was previously so approved, but only if such directors
were elected or nominated at such time as Penske Corporation and any of its
Affiliates collectively controlled the power to direct or cause the direction of
the management and policies of the Company whether by contract or otherwise)
shall cease for any reason to constitute a majority of such Board of Directors
then in office; provided that the foregoing shall not constitute an Event of
Default if a majority of the members of the Board of Directors have been elected
after having been nominated by any of Roger S. Penske or Penske Capital
Partners, LLC, International Motor Cars Group I, LLC, International Motor Cars
Group II, LLC, Penske Corporation, Penske Automotive Holdings Corp. and their
respective Subsidiaries, in each case so long as Roger S. Penske is the
beneficial owner (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934) directly or indirectly of more than 50% of the voting
stock of such entities.

11.2 Effect of Event of Default. If any Event of Default described in Section
11.1.4 shall occur, the Commitments (if they have not theretofore terminated)
shall immediately terminate and the Loans and all other obligations hereunder
shall become immediately due and payable and the Company shall become
immediately obligated to Cash Collateralize all Letters of Credit, all without
presentment, demand, protest or notice of any kind; and, if any other Event of
Default shall occur and be continuing, the Agent (upon written request of the
Required Lenders) shall declare the Commitments (if they have not theretofore
terminated) to be terminated and/or declare all Loans and all other obligations
hereunder to be due and payable and/or demand that the Company immediately Cash
Collateralize all Letters of Credit, whereupon the Commitments (if they have not
theretofore terminated) shall immediately terminate and/or all Loans and all
other obligations hereunder shall become immediately due and payable and/or the
Company shall immediately become obligated to Cash Collateralize all Letters of
Credit, all without presentment, demand, protest or notice of any kind. The
Agent shall promptly advise the Company of any such declaration, but failure to
do so shall not impair the effect of such declaration. Notwithstanding the
foregoing, the effect as an Event of Default of any event described in
Section 11.1.1 or Section 11.1.4 may be waived by the written concurrence of all
of the Lenders, and the effect as an Event of Default of any other event
described in this Section 11 may be waived by the written concurrence of the
Required Lenders (except as provided in Section 13.1). Any cash collateral
delivered hereunder shall be held by the Agent (without liability for interest
thereon) and applied to reimbursement obligations under the Letters of Credit.
After the expiration or termination of the Letters of Credit, such cash
collateral shall be applied by the Agent to any remaining obligations hereunder
and any excess shall be delivered to the Company or as a court of competent
jurisdiction may direct.

SECTION 12. THE AGENT.

12.1 Appointment and Authorization. (a) Each Lender hereby irrevocably (subject
to Section 12.9) appoints, designates and authorizes the Agent to take such
action on its behalf under the provisions of this Agreement and each other Loan
Document and to exercise such powers and perform such duties as are expressly
delegated to it by the terms of this Agreement or any other Loan Document,
together with such powers as are reasonably incidental thereto. Notwithstanding
any provision to the contrary contained elsewhere in this Agreement or in any
other Loan Document, the Agent shall not have any duty or responsibility except
those expressly set forth herein, nor shall the Agent have or be deemed to have
any fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the Agent.

(b) The Issuing Lender shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith. The
Issuing Lender shall have all of the benefits and immunities (i) provided to the
Agent in this Section 12 with respect to any acts taken or omissions suffered by
the Issuing Lender in connection with Letters of Credit issued by it or proposed
to be issued by it and the applications and agreements for letters of credit
pertaining to such Letters of Credit as fully as if the term “Agent”, as used in
this Section 12, included the Issuing Lender with respect to such acts or
omissions and (ii) as additionally provided in this Agreement with respect to
the Issuing Lender.

12.2 Delegation of Duties. The Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Agent shall not be responsible for the
negligence or misconduct of any agent or attorney-in-fact that it selects with
reasonable care.

12.3 Liability of Agent. None of the Agent nor any of its directors, officers,
employees or agents shall (i) be liable for any action taken or omitted to be
taken by any of them under or in connection with this Agreement or any other
Loan Document or the transactions contemplated hereby (except for its own gross
negligence or willful misconduct), or (ii) be responsible in any manner to any
of the Lenders for any recital, statement, representation or warranty made by
the Company or any Subsidiary or Affiliate of the Company, or any officer
thereof, contained in this Agreement or in any other Loan Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agent under or in connection with, this Agreement or any
other Loan Document, or the validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Loan Document, or for any failure
of the Company or any other party to any Loan Document to perform its
obligations hereunder or thereunder. The Agent shall not be under any obligation
to any Lender to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Loan Document, or to inspect the properties, books or records of the
Company or any of the Company’s Subsidiaries or Affiliates.

12.4 Reliance by Agent. The Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, facsimile, telex or telephone message,
statement or other document or conversation reasonably believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons, and upon advice and statements of legal counsel (including counsel
to the Company), independent accountants and other experts reasonably selected
by the Agent. The Agent shall be fully justified in failing or refusing to take
any action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders as it deems
appropriate and, if it so requests, confirmation from the Lenders of their
obligation to indemnify the Agent against any and all liability and expense
which may be incurred by it by reason of taking or continuing to take any such
action. The Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement or any other Loan Document in
accordance with a request or consent of the Required Lenders and such request
and any action taken or failure to act pursuant thereto shall be binding upon
all of the Lenders.

12.5 Notice of Default. The Agent shall not be deemed to have knowledge or
notice of the occurrence of any Event of Default or Unmatured Event of Default
except with respect to defaults in the payment of principal, interest and fees
required to be paid to the Agent for the account of the Lenders, unless the
Agent shall have received written notice from a Lender or the Company referring
to this Agreement, describing such Event of Default or Unmatured Event of
Default and stating that such notice is a “notice of default”. The Agent will
notify the Lenders of its receipt of any such notice. The Agent shall take such
action with respect to such Event of Default or Unmatured Event of Default as
may be requested by the Required Lenders in accordance with Section 11; provided
that unless and until the Agent has received any such request, the Agent may
(but shall not be obligated to) take such action, or refrain from taking such
action, with respect to such Event of Default or Unmatured Event of Default as
it shall deem advisable or in the best interest of the Lenders.

12.6 Credit Decision. Each Lender acknowledges that the Agent has not made any
representation or warranty to it, and that no act by the Agent hereafter taken,
including any review of the affairs of the Company and its Subsidiaries, shall
be deemed to constitute any representation or warranty by the Agent to any
Lender. Each Lender represents to the Agent that it has, independently and
without reliance upon the Agent and based on such documents and information as
it has deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Company and its Subsidiaries, and made its own decision
to enter into this Agreement and to extend credit to the Company hereunder. Each
Lender also represents that it will, independently and without reliance upon the
Agent and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit analysis, appraisals and decisions
in taking or not taking action under this Agreement and the other Loan
Documents, and to make such investigations as it deems necessary to inform
itself as to the business, prospects, operations, property, financial and other
condition and creditworthiness of the Company. Except for notices, reports and
other documents expressly herein required to be furnished to the Lenders by the
Agent, the Agent shall not have any duty or responsibility to provide any Lender
with any credit or other information concerning the business, prospects,
operations, property, financial or other condition or creditworthiness of the
Company which may come into the possession of the Agent.

12.7 Indemnification. Whether or not the transactions contemplated hereby are
consummated, each Lender shall indemnify upon demand the Agent and its
directors, officers, employees and agents (to the extent not reimbursed by or on
behalf of the Company and without limiting the obligation of the Company to do
so) from and against any and all Indemnified Liabilities in accordance with its
Pro Rata Share; provided that no Lender shall be liable for any payment to any
such Person of any portion of the Indemnified Liabilities resulting from such
Person’s gross negligence or willful misconduct. Without limitation of the
foregoing, each Lender shall reimburse the Agent upon demand for such Lender’s
Pro Rata Share of any costs or out-of-pocket expenses (including Attorney Costs)
incurred by the Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Loan Document, or
any document contemplated by or referred to herein, to the extent that the Agent
is not reimbursed for such expenses by or on behalf of the Company. The
undertaking in this Section shall survive repayment of the obligations
hereunder, cancellation of the Notes, expiration or termination of the Letters
of Credit, any foreclosure under, or modification, release or discharge of, any
or all of the Collateral Documents, termination of this Agreement and the
resignation or replacement of the Agent.

12.8 Agent in Individual Capacity. DCSNA and its Affiliates may make loans to,
issue letters of credit for the account of, acquire equity interests in and
generally engage in any kind of business with the Company and its Subsidiaries
and Affiliates as though DCSNA were not the Agent hereunder and without notice
to or consent of the Lenders. The Lenders acknowledge that, pursuant to such
activities, DCSNA or its Affiliates may receive information regarding the
Company or its Affiliates (including information that may be subject to
confidentiality obligations in favor of the Company or such Affiliate) and
acknowledge that the Agent shall be under no obligation to provide such
information to them. With respect to their Loans (if any), DCSNA and its
Affiliates shall have the same rights and powers under this Agreement as any
other Lender and may exercise the same as though DCSNA were not the Agent, and
the terms “Lender” and “Lenders” include DCSNA and its Affiliates, to the extent
applicable, in their individual capacities.

12.9 Successor Agent. The Agent may resign as Agent upon 30 days’ notice to the
Lenders. If the Agent resigns under this Agreement, the Required Lenders shall,
with (so long as no Event of Default exists) the consent of the Company (which
shall not be unreasonably withheld or delayed), appoint from among the Lenders a
successor agent for the Lenders. If no successor agent is appointed prior to the
effective date of the resignation of the Agent, the Agent may appoint, after
consulting with the Lenders and the Company, a successor agent from among the
Lenders. Upon the acceptance of its appointment as successor agent hereunder,
such successor agent shall succeed to all the rights, powers and duties of the
retiring Agent and the term “Agent” shall mean such successor agent, and the
retiring Agent’s appointment, powers and duties as Agent shall be terminated.
After any retiring Agent’s resignation hereunder as Agent, the provisions of
this Section 12 and Sections 13.6 and 13.13 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent under this
Agreement. If no successor agent has accepted appointment as Agent by the date
which is 30 days following a retiring Agent’s notice of resignation, the
retiring Agent’s resignation shall nevertheless thereupon become effective and
the Lenders shall perform all of the duties of the Agent hereunder until such
time, if any, as the Required Lenders appoint a successor agent as provided for
above.

12.10 Collateral Matters. (a) The Lenders irrevocably authorize the Agent, at
its option and in its discretion, (a) to release any Lien granted to or held by
the Agent under any Collateral Document (i) upon termination of the Commitments
and payment in full of all Loans and all other obligations of the Company
hereunder and the expiration or termination of all Letters of Credit,
(ii) constituting property sold or to be sold or disposed of as part of or in
connection with any disposition permitted hereunder or (iii) subject to
Section 13.1, if approved, authorized or ratified in writing by the Required
Lenders; or (b) to subordinate its interest in any collateral to any holder of a
Lien on such collateral which is permitted by clause (d)(i), (d)(iii) or (h) of
Section 9.8. Upon request by the Agent at any time, the Lenders will confirm in
writing the Agent’s authority to release, or subordinate its interest in,
particular types or items of collateral pursuant to this Section 12.10.

(b) Any and all proceeds of disposition or other realization on the collateral
granted under the Collateral Documents (the “Collateral”) or from any
realization on the Collateral received by the Agent in connection with any
enforcement, sale, collection (including judicial or non-judicial foreclosure)
or similar proceedings with respect to the Collateral or a demand or other
enforcement or collection with respect to the Collateral shall be applied by the
Agent, as follows:

FIRST: To the payment of the costs and expenses of such disposition, collection
or other realization, including Attorney Costs, and all costs, expenses,
liabilities and advances made or incurred by the Agent in connection therewith;

SECOND: To the payment of the Liabilities then due and owing in such order as
shall be directed by the Required Lenders; and

THIRD: After payment in full of all Liabilities, any surplus then remaining from
such proceeds shall be paid to the Company or to whomsoever may be lawfully
entitled to receive the same or paid as a court of competent jurisdiction may
direct. Until such proceeds are so applied, the Agent shall hold such proceeds
in its custody in accordance with its regular procedures for handling deposited
funds.

12.11 Funding Reliance. (a) Unless the Agent receives notice from a Lender by
noon, Detroit time, on the day of a proposed borrowing that such Lender will not
make available to the Agent an amount equal to its Pro Rata Share of such
borrowing, the Agent may assume that such Lender has made such amount available
to the Agent and, in reliance upon such assumption, make a corresponding amount
available to the Company. If and to the extent such Lender has not made such
amount available to the Agent: (i) the Company agrees to repay such amount to
the Agent forthwith on demand, together with interest thereon at the interest
rate applicable to Loans comprising such borrowing, (ii) the Agent shall be
entitled to retain all interest payments paid by the Company allocable to such
Lender’s Pro Rata Share of such borrowing for the period from the time such
Lender was required to make such amount available to the Agent until such Lender
actually makes such amount available or such amount is indefeasibly paid to the
Agent by the Company and (iii) such Lender agrees to pay to the Agent forthwith
upon demand the greater of (x) all reasonable and actual costs incurred by the
Agent as a result of such failure and (y) interest on such amount for the
Agent’s account, for each day from the date such amount was to have been
delivered to the Agent to the date such amount is paid, at a rate per annum
equal to the Federal Funds Rate from time to time in effect. Nothing set forth
in this clause (a) shall relieve any Lender of any obligation it may have to
make any Loan hereunder.

(b) Unless the Agent receives notice from the Company prior to the due date for
any payment hereunder that the Company does not intend to make such payment, the
Agent may assume that the Company has made such payment and, in reliance upon
such assumption, make available to each Lender its share of such payment. If and
to the extent that the Company has not made any such payment to the Agent, each
Lender which received a share of such payment shall repay such share (or the
relevant portion thereof) to the Agent forthwith on demand. If and to the extent
such Lender does not so repay the Agent on demand, (i) the Agent shall be
entitled to retain all interest payments paid by the Company allocable to such
Lender’s Pro Rata Share of such payment for the period from the time such Lender
was required to so repay the Agent until such Lender actually pays the Agent
such amount or the amount of such repayment is indefeasibly paid to the Agent by
the Company and (ii) such Lender agrees to pay to the Agent forthwith upon
demand the greater of (x) all reasonable and actual costs incurred by the Agent
as a result of such failure to repay and (y) interest on such amount for the
Agent’s account, for each day from the date such amount was to have been
delivered to the Agent to the date such amount is paid, at a rate per annum
equal to the Federal Funds Rate from time to time in effect. Nothing set forth
in this clause (b) shall relieve the Company of any obligation it may have to
make any payment hereunder.

SECTION 13. GENERAL.

13.1 Waiver; Amendments. No delay on the part of the Agent or any Lender in the
exercise of any right, power or remedy shall operate as a waiver thereof, nor
shall any single or partial exercise by any of them of any right, power or
remedy preclude other or further exercise thereof, or the exercise of any other
right, power or remedy. No amendment, modification or waiver of, or consent with
respect to, any provision of this Agreement or the Notes shall in any event be
effective unless the same shall be in writing and signed and delivered by the
Required Lenders, and then any such amendment, modification, waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided, the Lenders authorize the Agent to act within its
discretion (and without notice to or the consent of any Lender) to waive or
forbear on behalf of all Lenders any noncompliance by the Company (other than a
waiver of, or forbearance with respect to, any Event of Default under
Section 11.1.4) with this Agreement (provided that no such waiver shall be for a
period in excess of 60 days). No amendment, modification, waiver or consent
shall increase or extend any Commitment of any Lender without the written
consent of such Lender. No amendment, modification, waiver or consent shall
(i) amend, modify or waive Section 7.5, (ii) increase the Revolving Commitment
Amount or the L/C Commitment Amount, (iii) extend the date for payment of any
principal of or interest on the Loans, any reimbursement obligation with respect
to any Letter of Credit or any fees payable hereunder, (iv) reduce the principal
amount of any Loan, the rate of interest thereon, any reimbursement obligation
with respect to any Letter of Credit or any fees payable hereunder, (v) release
all or a substantial number of the guarantors from the Guaranty or all or any
substantial part of the collateral granted under the Collateral Documents,
(vi) amend or modify Section 9.6.1 or Section 9.6.2 so as to reduce the minimum
financial ratios set forth therein, (vii) amend or modify Section 9.6.3,
Section 9.6.4 or Section 9.6.5 so as to increase the maximum financial ratios
set forth therein, (viii) amend or modify Section 9.6.7, (ix) amend, modify or
waive Section 11.1.2 to the extent such Section expressly refers to Floor Plan
Financings, (x) amend, modify or waive Section 6.3 or (xi) reduce the aggregate
Pro Rata Share required to effect an amendment, modification, waiver or consent
without, in each case, the consent of all Lenders. The Agent shall not execute
any material amendment, modification or waiver of, or material consent with
respect to, any provision of the Guaranty or any Collateral Document unless the
same shall be approved in writing by the Required Lenders, and then any such
amendment, modification, waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given. No provision of
Section 12 or other provision of this Agreement affecting the Agent in its
capacity as such shall be amended, modified or waived without the consent of the
Agent. No provision of this Agreement relating to the rights or duties of the
Issuing Lender in its capacity as such shall be amended, modified or waived
without the consent of the Issuing Lender.

13.2 Confirmations. The Company and each holder of a Note agree from time to
time, upon written request received by it from the other, to confirm to the
other in writing (with a copy of each such confirmation to the Agent) the
aggregate unpaid principal amount of the Loans then outstanding under such Note.

13.3 Notices. Except as otherwise provided in Section 2.2 and in the last
paragraph of Section 9.1, all notices hereunder shall be in writing (including
facsimile transmission) and shall be sent to the applicable party at its address
shown on Schedule 13.3 or at such other address as such party may, by written
notice received by the other parties, have designated as its address for such
purpose. Notices sent by facsimile transmission shall be deemed to have been
given when sent and mechanical confirmation of such transmission has been
received; notices sent by mail shall be deemed to have been given three Business
Days after the date when sent by registered or certified mail, postage prepaid;
and notices sent by hand delivery or overnight courier service shall be deemed
to have been given when received. For purposes of Section 2.2, the Agent shall
be entitled to rely on telephonic instructions from any person that the Agent in
good faith believes is an authorized officer or employee of the Company, and the
Company shall hold the Agent and each other Lender harmless from any loss, cost
or expense resulting from any such reliance.

13.4 Computations. Where the character or amount of any asset or liability or
item of income or expense is required to be determined, or any consolidation or
other accounting computation is required to be made, for the purpose of this
Agreement, such determination or calculation shall, to the extent applicable and
except as otherwise specified in this Agreement, be made in accordance with
GAAP, consistently applied; provided that if the Company notifies the Agent that
the Company wishes to amend any covenant in Section 9 to eliminate or to take
into account the effect of any change in GAAP on the operation of such covenant
(or if the Agent notifies the Company that the Required Lenders wish to amend
Section 9 for such purpose), then the Company’s compliance with such covenant
shall be determined on the basis of GAAP in effect immediately before the
relevant change in GAAP became effective, until either such notice is withdrawn
or such covenant is amended in a manner satisfactory to the Company and the
Required Lenders.

13.5 Regulation U. Each Lender represents that it in good faith is not relying,
either directly or indirectly, upon any Margin Stock as collateral security for
the extension or maintenance by it of any credit provided for in this Agreement.

13.6 Costs, Expenses and Taxes. The Company agrees to pay on demand all
reasonable out-of-pocket costs and expenses of the Agent (including Attorney
Costs) in connection with the preparation, execution, syndication, delivery and
administration of this Agreement, the other Loan Documents and all other
documents provided for herein or delivered or to be delivered hereunder or in
connection herewith (including any amendment, supplement or waiver to any Loan
Document), and all out-of-pocket costs and expenses (including Attorney Costs)
incurred by the Agent and each Lender after an Event of Default in connection
with the enforcement of this Agreement, the other Loan Documents or any such
other documents. In addition, the Company agrees to pay, and to save the Agent
and the Lenders harmless from all liability for, (a) any stamp or other taxes
(excluding income taxes and franchise taxes based on net income) which may be
payable in connection with the execution and delivery of this Agreement, the
borrowings hereunder, the issuance of the Notes or the execution and delivery of
any other Loan Document or any other document provided for herein or delivered
or to be delivered hereunder or in connection herewith and (b) any fees of the
Company’s auditors in connection with any reasonable exercise by the Agent and
the Lenders of their rights pursuant to Section 9.2. All obligations provided
for in this Section 13.6 shall survive repayment of the obligations hereunder,
cancellation of the Notes, expiration or termination of the Letters of Credit
and termination of this Agreement.

13.7 Subsidiary References. The provisions of this Agreement relating to
Subsidiaries shall apply only during such times as the Company has one or more
Subsidiaries.

13.8 Captions. Section captions used in this Agreement are for convenience only
and shall not affect the construction of this Agreement.

13.9 Assignments; Participations.

13.9.1 Assignments. Any Lender may, with the prior written consents of the
Issuing Lender and the Agent and (so long as no Event of Default exists) the
Company (which consents shall not be unreasonably delayed or withheld and, in
any event, shall not be required for an assignment by a Lender to one of its
Affiliates or to any other Lender), at any time assign and delegate to one or
more commercial banks or other Persons (any Person to whom such an assignment
and delegation is to be made being herein called an “Assignee”) all or any
fraction of such Lender’s Loans and Commitments (which assignment and delegation
shall be of a constant, and not a varying, percentage of all the assigning
Lender’s Loans and Commitments) in a minimum aggregate amount equal to the
lesser of (i) the amount of the assigning Lender’s Pro Rata Share of the
Revolving Commitment Amount and the L/C Commitment Amount and (ii) $25,000,000;
provided that (a) no assignment and delegation may be made to any Person if, at
the time of such assignment and delegation, the Company would be obligated to
pay any greater amount under Section 7.6 to the Assignee than the Company is
then obligated to pay to the assigning Lender under such Section (and if any
assignment is made in violation of the foregoing, the Company will not be
required to pay the incremental amounts), (b) no assignment and delegation may
be made to any Person that does not assign and delegate to such Person an equal
Pro Rata Share of the Revolving Commitment Amount and all Revolving Loans and
the L/C Commitment Amount and all Letters of Credit, (c) if, after giving effect
to any assignment by the Agent, the Agent’s Pro Rata Share would be less than
the Pro Rata Share of any other Lender, the Agent shall give each such Lender
60 days’ prior written notice of such assignment and (d) the Company and the
Agent shall be entitled to continue to deal solely and directly with such Lender
in connection with the interests so assigned and delegated to an Assignee until
the date when all of the following conditions shall have been met:

(x) five Business Days (or such lesser period of time as the Agent and the
assigning Lender shall agree) shall have passed after written notice of such
assignment and delegation, together with payment instructions, addresses and
related information with respect to such Assignee, shall have been given to the
Company and the Agent by such assigning Lender and the Assignee,

(y) the assigning Lender and the Assignee shall have executed and delivered to
the Company and the Agent an assignment agreement substantially in the form of
Exhibit G (an “Assignment Agreement”), together with any documents required to
be delivered thereunder, which Assignment Agreement shall have been accepted by
the Agent, and

(z) except in the case of an assignment by a Lender to one of its Affiliates or
another Lender, the assigning Lender or the Assignee shall have paid the Agent a
processing fee of $3,500.

From and after the date on which the conditions described above have been met,
(x) such Assignee shall be deemed automatically to have become a party hereto
and, to the extent that rights and obligations hereunder have been assigned and
delegated to such Assignee pursuant to such Assignment Agreement, shall have the
rights and obligations of a Lender hereunder and (y) the assigning Lender, to
the extent that rights and obligations hereunder have been assigned and
delegated by it pursuant to such Assignment Agreement, shall be released from
its obligations hereunder. Within five Business Days after the effectiveness of
any assignment and delegation, the Company shall execute and deliver to the
Agent (for delivery to the Assignee) a new Note (unless the Assignee was already
a holder of a Note immediately prior to such effectiveness). Each such Note
shall be dated the effective date of such assignment. Accrued interest on that
part of the obligations being assigned shall be paid as provided in the
Assignment Agreement. Accrued interest and fees on that part of the obligations
not being assigned shall be paid to the assigning Lender. Accrued interest and
accrued fees shall be paid at the same time or times provided in the predecessor
Note and in this Agreement. Any attempted assignment and delegation not made in
accordance with this Section 13.9.1 shall be null and void.

Notwithstanding the foregoing provisions of this Section 13.9.1 or any other
provision of this Agreement, any Lender may at any time assign all or any
portion of its Loans and its Note to a Federal Reserve Bank (but no such
assignment shall release any Lender from any of its obligations hereunder).

13.9.2 Participations. Any Lender may at any time sell to one or more commercial
banks or other Persons participating interests in any Loan owing to such Lender,
the Note held by such Lender, the Commitments of such Lender, the interest of
such Lender in any Letter of Credit or any other interest of such Lender
hereunder (any Person purchasing any such participating interest being herein
called a “Participant”). In the event of a sale by a Lender of a participating
interest to a Participant, (x) such Lender shall remain the holder of its Note
for all purposes of this Agreement, (y) the Company and the Agent shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations hereunder and (z) all amounts payable by the Company
shall be determined as if such Lender had not sold such participation and shall
be paid directly to such Lender. No Participant shall have any direct or
indirect voting rights hereunder except with respect to any of the events
described in the fourth sentence of Section 13.1. Each Lender agrees to
incorporate the requirements of the preceding sentence into each participation
agreement which such Lender enters into with any Participant. The Company agrees
that if amounts outstanding under this Agreement and the Notes are due and
payable (as a result of acceleration or otherwise), each Participant shall be
deemed to have the right of setoff in respect of its participating interest in
amounts owing under this Agreement and any Note to the same extent as if the
amount of its participating interest were owing directly to it as a Lender under
this Agreement or such Note; provided that such right of setoff shall be subject
to the obligation of each Participant to share with the Lenders, and the Lenders
agree to share with each Participant, as provided in Section 7.5. The Company
also agrees that each Participant shall be entitled to the benefits of
Section 7.6 as if it were a Lender (provided that no Participant shall receive
any greater compensation pursuant to Section 7.6 than would have been paid to
the participating Lender if no participation had been sold).

13.10 Governing Law. This Agreement and each Note shall be a contract made under
and governed by the laws of the State of New York applicable to contracts made
and to be performed entirely within such State. Whenever possible each provision
of this Agreement shall be interpreted in such manner as to be effective and
valid under applicable law, but if any provision of this Agreement shall be
prohibited by or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement. All obligations of the Company and rights of the Agent and the
Lenders expressed herein or in any other Loan Document shall be in addition to
and not in limitation of those provided by applicable law.

13.11 Counterparts. This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts and each such
counterpart shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same Agreement.

13.12 Successors and Assigns. This Agreement shall be binding upon the Company,
the Lenders and the Agent and their respective successors and assigns, and shall
inure to the benefit of the Company, the Lenders and the Agent and the
successors and assigns of the Lenders and the Agent.

13.13 Indemnification by the Company. In consideration of the execution and
delivery of this Agreement by the Agent and the Lenders and the agreement to
extend the Commitments provided hereunder, the Company hereby agrees to
indemnify, exonerate and hold the Agent, each Lender and each of the officers,
directors, employees, Affiliates and agents of the Agent and each Lender (each a
“Lender Party”) free and harmless from and against any and all actions, causes
of action, suits, losses, liabilities, damages and expenses, including Attorney
Costs (collectively, the “Indemnified Liabilities”), incurred by the Lender
Parties or any of them as a result of, or arising out of, or relating to (i) any
tender offer, merger, purchase of stock, purchase of assets or other similar
transaction financed or proposed to be financed in whole or in part, directly or
indirectly, with the proceeds of any of the Loans, (ii) the use, handling,
release, emission, discharge, transportation, storage, treatment or disposal of
any Hazardous Substance at any property owned or leased by the Company or any
Subsidiary, (iii) any violation of any Environmental Laws with respect to
conditions at any property owned or leased by the Company or any Subsidiary or
the operations conducted thereon, (iv) the investigation, cleanup or remediation
of offsite locations at which the Company or any Subsidiary or their respective
predecessors are alleged to have directly or indirectly disposed of Hazardous
Substances or (v) the execution, delivery, performance or enforcement of this
Agreement or any other Loan Document by any of the Lender Parties, except for
any such Indemnified Liabilities arising on account of the applicable Lender
Party’s gross negligence or willful misconduct. If and to the extent that the
foregoing undertaking may be unenforceable for any reason, the Company hereby
agrees to make the maximum contribution to the payment and satisfaction of each
of the Indemnified Liabilities which is permissible under applicable law. All
obligations provided for in this Section 13.13 shall survive repayment of the
obligations hereunder, cancellation of the Notes, expiration or termination of
the Letters of Credit, any foreclosure under, or any modification, release or
discharge of, any or all of the Collateral Documents and termination of this
Agreement.

13.14 Nonliability of Lenders. The relationship between the Company on the one
hand and the Lenders and the Agent on the other hand shall be solely that of
borrower and lender. Neither the Agent nor any Lender shall have any fiduciary
responsibility to the Company. Neither the Agent nor any Lender undertakes any
responsibility to the Company to review or inform the Company of any matter in
connection with any phase of the Company’s business or operations. The Company
agrees that neither the Agent nor any Lender shall have liability to the Company
(whether sounding in tort, contract or otherwise) for losses suffered by the
Company in connection with, arising out of, or in any way related to the
transactions contemplated and the relationship established by the Loan
Documents, or any act, omission or event occurring in connection therewith,
unless it is determined in a final non-appealable judgment by a court of
competent jurisdiction that such losses resulted from the gross negligence or
willful misconduct of the party from which recovery is sought. Neither the Agent
nor any Lender shall have any liability with respect to, and the Company hereby
waives, releases and agrees not to sue for, any special, indirect or
consequential damages suffered by the Company in connection with, arising out
of, or in any way related to the Loan Documents or the transactions contemplated
thereby.

13.15 Forum Selection and Consent to Jurisdiction. ANY LITIGATION BASED HEREON,
OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE COURTS OF THE STATE
OF NEW YORK OR IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK; PROVIDED THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR
OTHER PROPERTY MAY BE BROUGHT, AT THE AGENT’S OPTION, IN THE COURTS OF ANY
JURISDICTION WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. THE COMPANY
HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE COURTS OF
THE STATE OF NEW YORK AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET FORTH ABOVE.
THE COMPANY FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED
MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF NEW
YORK. THE COMPANY HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY
CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

13.16 Waiver of Jury Trial. EACH OF THE COMPANY, THE AGENT AND EACH LENDER
HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO
ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT, ANY NOTE, ANY OTHER LOAN
DOCUMENT AND ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH
MAY IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH OR THEREWITH OR ARISING
FROM ANY LENDING RELATIONSHIP EXISTING IN CONNECTION WITH ANY OF THE FOREGOING,
AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND
NOT BEFORE A JURY.

13.17 Confidentiality. Each Lender agrees to take, and to cause its Affiliates
to take, normal and reasonable precautions and exercise due care to maintain the
confidentiality of all non-public information provided to it by the Company or
any Subsidiary, or by the Agent on the Company’s or any Subsidiary’s behalf,
under this Agreement or any other Loan Document, and neither such Lender nor any
of its Affiliates shall use any such information other than in connection with
or in enforcement of this Agreement and the other Loan Documents or in
connection with other business now or hereafter existing or contemplated with
the Company or any Subsidiary, except to the extent such information was or
becomes generally available to the public other than as a result of disclosure
by such Lender or was or becomes available on a non-confidential basis from a
source other than the Company (provided that such source is not bound by a
confidentiality agreement with the Company or any Subsidiary known to such
Lender); provided, however, that any Lender may disclose such information (A) at
the request or pursuant to any requirement of any governmental authority to
which such Lender is subject or in connection with an examination of such Lender
by any such authority, (B) pursuant to subpoena or other court process, when
required to do so in accordance with the provisions of any applicable
requirement of law, (C) to the extent reasonably required in connection with any
litigation or proceeding to which the Agent or any Lender or any of their
respective Affiliates may be party, (D) to the extent reasonably required in
connection with the exercise of any remedy hereunder or under any other Loan
Document, (E) to such Lender’s independent auditors and other professional
advisors, (F) to any participant or assignee, actual or potential, provided that
such Person agrees in writing to keep such information confidential to the same
extent required of the Lenders hereunder, (G) as to any Lender or its Affiliate,
as expressly permitted under the terms of any other document or agreement
regarding confidentiality to which the Company or any Subsidiary is party or is
deemed party with such Lender or such Affiliate, (H) to its Affiliates and
(I) to any nationally recognized rating agency that requires access to
information about such Lender’s investment portfolio in connection with ratings
issued to such Lender.

2



TABLE OF CONTENTS



Page


Delivered at Detroit, Michigan as of the day and year first above written.

UNITED AUTO GROUP, INC.

By: /s/ James R. Davidson   



      Title: Executive Vice President – Finance   

DAIMLERCHRYSLER SERVICES NORTH AMERICA LLC, as Agent, Issuing Lender and as a
Lender

By: /s/ Janet B. Toronski   



      Title:    Vice President National Accounts   

TOYOTA MOTOR CREDIT CORPORATION, as a Lender

By: /s/ John Stillo   



      Title: Vice President – CFO   

-8-

3